                     Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 1 of 86




                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT


                                                  COMPLAINT FORM




               Full name(s) of Plaintiff(s)
               (Do not use et al.)
                                                                          20-cv-01606 - JCH
                                                                 Case No. - - -- - - - - -
                      V.                                                 (To be supplied by the Court)
1aa - 1: - nosn - G37I.:1
  8l:{)1W!:1 OlOl El 130




               Full names of Defendant(s)
               (Do not use et al.)


                  ,-r
               1. ..._j£ANA.ikJ ~
                                  & /L'~o:s
                                     !J/41,            A. PARTIES
                                                        is a citizen of
                                                                          /J             1 -.     f)
                                                                          {_,,,'c;tJ;,J;&c f, CU 'ts   who
                             (Plaintiff) , 1
               presently resides at      -,00-
                                                    f1 ) / 1J?:;Jte)
                                                  3u.s              ~ i,    b
                                                             0 ) 9 c:.fs,u--e\.)1 ~T
                                             (mailing address)   oC,-, 0-S-
               2. Defendant    Lt-S·      t~
                           (name of first defendant)
                                                    .BuR.f:!Jy     is a citizen of - - - - - - - -
                                                                                      (State)
               whose address is
                                 - - - - - -- - - -- - - - - - - -- - - -
       Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 2 of 86




3. Defendant - - - - - - - --                      -   is a citizen of - - - - - - -
            (name of second defendant)                                    (State)

whose address is
                   - - - - - -- - - - - - - -- - - -

(If more space is needed to furnish the above information for additional defendants,
continue on a blank sheet which you should label "A PARTIES." Be sure to include
each defendant's identity and complete address.)


                                      B. JURISDICTION
 The jurisdiction of this court is invoked pursuant to: (list statute(s))
       Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 3 of 86




                                  D. CAUSE OF ACTION

I allege that the following of my constitutional rights, privileges, or immunities or my
rights under a federal statute have been violated and that the following facts form the
basis of my allegations: (If more space is needed to explain any allegation or to list
additional supporting facts, continue on a blank sheet which you should label "D.
CAUSE OF ACTION.")

Claim 1:    _:':1:"   /7 6J   VE. 2) D   f
                                      gc:cg; ,· v-cc/ JV(\/ J'--/Sd~-J
 ?A <-J       A N      d      ND Wo B. k_ rn KJ N C2o "-'if> A Q \~ /IS l \

Supporting Facts: (Include all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State
the facts clearly in your own words without citing legal authority or argument.)




Claim II:




Supporting Facts:



                                             3
      Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 4 of 86




                           E. REQUEST FOR RELIEF
      WHEREFORE, plaintiff demands: (state the relief you seek)

     ? A~ 1"'1~~ --L:~ i.,t ~              J,-L\ S-   c\-,,,.'1.S. 'y ~ °'i   'A r-.1   d
       t-J- ~ w'of2..~,m ~ 12,,,. H
                              f . 'V A ; f.-.1 i<:l "1 d. $u ~dl-1 '5
        !=l~ ?~M t:l~Ft.\+- dA ~'\j~ '.{.o ~
        ~ ~~ -\- I<: .J ~rs .



                                  F. JURY DEMAND


Do you wish to have a jury trial? Yes        ®
         Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 5 of 86




Original signature of attorney (if any)          Plai tiff's Original Signature

 J
Printed Name
                                                3.€At'4N/61-\--c
                                                 Printed Name
                                                                             MAk


( )
Attorney's full address and telephone


Email address if available




                DECLARATION UNDER PENAL TY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at - - -- - - - - - - - on - - - - - - -- -- -
               (location)




(Rev.3/29/16)




                                            5
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 6 of 86
                                                            Ct.
                                                         Cf?Page
                                                                               ~--
        Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 No:,    7 of 86
                                                                         • •    I
                                                                         c,
                                                                         'l""'il-
                                                                          ::E c:i
                                                                          <I: I
                                                                         0
                                                                         NU
                                                                         oA
                                                                         ~jt:a
    On August 11, 2020 Ms Matos placed a call again as she had not ~sent the email M
Lori Pleque stated she would on the 10th of August 2020. The docum~ta were finally sent
over. Ms. Matos needed assistance completing this form. Ms Matos ~~elped very vaguely.
It was a very hard task to keep Lori Pleque on the phone long enough tot;ceive the proper help
needed to complete any documents. Many calls were placed, no messages could be leftas Lori
Pleque answering machine remained full.

    On August 12, 2020, Ms. Matos received a call from Waterbury Hospital in the state of
Connecticut, they were also unable to reach Lori Pleque. Ms. Matos expressed the same
concern of not being able to get in contact with Lori Pleque, regarding this incident. Plus all the
items needed to be completed. Ms. Matos continues to place calls into provided contact
information for Lori Pleque. Contact was made she was informed by Ms. Matos that the
Hospital was trying very hard to reach her, Lori Pleque disclosed to Ms. Matos her answering
machine wasn't working properly.

Cause of Action

    Since Ms. Matos injury 10th to the 26th of August 2020, she received no services of any kind
of help for her injury. As she lives alone in a townhouse set up. Ms. Matos during this time
suffered gravely without no help to dress, shower or use the bathroom. Finally with much hard
work on Ms Matos part, Physical Therapy started on August 26, 2020, as well as home care
Nursing services.

    On September 5, 2020, Ms. Matos received a letter from the Department of Labor which
stated she needed to complete and file a CA-7. Again Ms. Matos called Lori Pleque as she
would need assistance filing this CA-7 form. Lori Pleque on this day answered the phone and
instructed Ms. Matos not to complete the form, CA-7 until October 10, 2020. Lori Pleque had
Ms. Matos faxed her the letter that she just received, which she did that day. Lori Pleque stated
that Ms. Matos must first be paid out for 45 days, Ms. Matos had no knowledge or
understanding of what Lori Pleque was referring to but agreed to wait until October 10, 2020, as
instructed. Ms. Matos with concerns contacted the number on the letter she received about Lori
Pleque inability or unwillingness to help Ms Matos with any matter regarding serious injury and
payments. Ms. Matos while now on the phone with a man requested to speak with a Supervisor
any that could help with Lori Pleque issues. Two days later Ms. Matos received a very
aggressive call from a woman named Christine, who was aggressive on the call. Her tone was
very nasty. Ms Matos at first was confused and unaware why this Christine no last name given
was calling and speaking to her this way. Ms. Matos asked if she was a Supervisor, Christine
stated no but she spoke with Ms. Matos two weeks prior. Ms. Matos explained her issues were
with Lori Pleque was unsure why Christine was in contact with her currently. Ms. Matos again
requested for a Supervisor leveled person to help in this matter, as still nothing is happening
with her incident. Christine stated she would contact Lori Pleque directly to straighten this out.
Ms. Matos again requested still a Supervisor be brought into help. Christine denied this request
and stated no. Ms. Matos stated this seems to be time legal representation is needed.
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 8 of 86
                       Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 9 of 86




                  As of October 21, 2020 Ms. Matos has received no correspondence with the above
                employer, no payment, nor and help with next steps to filing out required paywork.

                  Ms. Matos is seeking full payment of monies owed for work, plus damages for pain and
               suffering, As well as permanent damage to my left knee.




1de - l!) - ::>osn - 0311:1
  Gl:OtHtt Ol0l 8l l!l0
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 10 of 86
                                                   Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 11 of 86


                                                                                                                                                    0
                                                                                                                                                        .
                                                                                                                                                    NJ

                                                          Social Security Administration                                                            0
                                                                                                                                                    >-'
                                                                                                                                                    td

                                                          Benefit Verification Letter                                                               ~
                                                                                                                                                    00
                                                                                                                                                    0
                                                                                                                                                    00
                                                                                                                           Date: October 22, 2020

 =   !!!!!!!!!!!!!!!
                                                                                                                           BNC#: 20QL361D80560
                                                                                                                           REF: A, Cl, DI           i
                                                                                                                                                    0

                                                                                                                                                    ~
     ;;;;;a;;;;;;;;;


                                                                                                                                                    ...,~
     ===
     ~                                                                                                                                              N>
                                                                                                                                                    b:;
                                                                                                                                                    ~
                                                                                                                                                    00
L•              I. !) -       ~QSii.r.,{i\a.Jlt1\1 1111 111 11 1l1 11 1• 11111111l 11 1' 1lilllh     1 1l 11 1'
                                                                                                   11 11                                            00

                       1Wt:.i OZO~-tTTE MATOS                                                                                                       ~
                                                                                                                                                    0
 --                                   400-3 AUSTIN RD                                                                                               >-'
                                                                                                                                                    0
                                      WATERBURY CT 06705-3782                                                                                       NJ
                                                                                                                                                    NJ




                                      You asked us for information from your record. The information that you requested
                                      is shown below. If you want anyone else to have this information, you may send
                                      them this letter.
                                      Information About Current Social Security Benefits
                                      Beginning February 2020, the full monthly Social Security benefit before any
                                      deductions is $847.90.
                                      We deduct $0.00 for medical insurance premiums each month.
                                      The regular monthly Social Securitypayment is $847.00.
                                      (We must round down to the whole dollar.)

                                      Social Security benefits for a given month are paid the following month. (For
                                      example, Social Security benefits for March are paid in April.)
                                      Your Social Security benefits are paid on or about the third of each month.
                                      We found that you became disabled under our rules on December 15, 2001.
                                      Information About Past Social Security Benefits
                                      From January 2020 to January 2020, the full monthly Social Security benefit before
                                      any deductions was $636.90.
                                      We deducted $0.00 for medical insurance premiums each month.
                                      The regular monthly Social Security payment was $636.00.
                                      (We must round down to the whole dollar.)

                                      Type of Social Security Benefit Information
                                      You are entitled to monthly disability benefits.



                                                                                                           See Next Page
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 12 of 86
                        Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 13 of 86


                 20QL361D80560                                                                 Page 3 of 3

                 Suspect Social Security Fraud?
                 Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline at
                 1-800-269-0271 (TTY 1-866-501-2101).
                 If You Have Questions
                We invite you to visit our web site at www.socialsecurity.gov on the Internet to find
                general information about Social Security. If you have any specific questions, you
                may call us toll-free at 1-800-772-1213, or call your local office at 1-877-405-4874.
                We can answer most questions over the phone. If you are deaf or hard of hearing,
                you may call our TTY number 1-800-325-0778. You can also write or visit any
                Social Security office. The office that serves your area is located at:
                                         SOCIAL SECURITY
                                         SUITE 1
                                         51 NORTH ELM ST
                                         WATERBURY CT 06702
                If you do call or visit an office, please have this letter with you. It will help us
                answer your quest ions. Also, if you plan to visit an office, you may call ahead to
                make an appointment. This will help us serve you more quickly when you arrive at
                the office.




 ld8 - 1~ - ~(]Sil - 0311.::1
. Of;:O"[r!i;, OlCl 8l l:l0
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 14 of 86
                                                                           1-
        Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20
                                                    oO.. Page 15 of 86
                                                    C':)a::i
                                                                    .. ,
                                                                    o,_
                                                                    1:;!t.:i
                                                                    ·:I I

                                                                   ~g
                                                                   ~u,
Work History                                                       C'O     =;:'
                                                                   C',,/

   Applicant Ms. Matos is not working now and no Doctor has incgjd when she can return to
                                                                 t-f
work. She has not done work around her house and she is unable t(9.l.work at any gainful
employment opportunities. She has not received any benefits through the company nor has she
received any money for any type of work. She only received money owed from prior weeks pay
from training hours and one full day of pay.

    Ms. Matos' last employer was the U.S. Department of Commerce, U.S. Census Bureau. She
was hired on March 14, 2020, but due to Covid 19 August 1, 2020 was the first day of training.
She was hired to do the Census field work. On August 9, 2020 was the first time Ms. Matos
work out in the community travel door to door by foot. She was assigned 65 cases, which she
completed 48 cases on that day. She was given this large caseload even as it was the
Departments knowledge she was on foot and can't drive, she has no drivers license. Ms. Matos
the next day on August 10, 2020 borrowed an electric bike to perform her scheduled work
cases. Ms. Matos was injured on that day and was placed out of work with no return date, due
to the gross nature of the injuries sustained.

   Ms. Matos has never been injured at work prior to this accident, nor has she ever been
terminated from any gainful employment. She has a great long standing work history with all
her prior employers.

Injury August 10, 2020

    Ms. Matos was injured on her left knee. See attached Disposition slips from Neurosurgery,
Orthopaedics and Spine Specialists, PC. She has fallen off an electric bike while completing
her route. This was around 12:30 pm on the day I mentioned. Ms. Matos was traveling about
10 miles an hour on the electric bike, and the front tire made contact with a stick. This cause
Ms. Matos to be ejected off the bike and lands directly on her left side. Ms. Matos assessed
herself for injuries she felt pain in her leg, and received cuts and scrapes. Once she realized her
injuries weren't fading away she immediately went to the nearest hospital. Ms. Matos
contacted her Supervisor during all this time to report she had fallen, and she believed she was
seriously injured. She stated to the Supervisor, she will be traveling to the hospital. The
Supervisor instructed Ms. Matos to call the Workmen Comp Census Claim Officer Lori Pleque.
Ms. Matos did so immediately. Ms. Matos was not able to reach Lori Pleque as she did not
answer and her answering machine was full. Ms. Matos again called her Supervisor seeking
instructions on what to do next, as no contact was made with Lori Pleque. The Supervisor
instructed Ms. Matos to wait a few minutes and she will contact her Manager's name unknown
about the incident. Lori Pleque finally called back approximately 10 minutes later. Ms. Matos
explained in full detail the incident and details about the injuries. Lori Pleque ask for my email
address to send the paperwork needed. Ms. Matos was also given the contact information for
the paperwork from the Hospital to be sent. Everything requested of Ms. Matos by Lori Pleque
was completed.
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 16 of 86
          Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 17 of 86

                                                     File Number: 014009684
                                                     CA-1008 SFC-D-ACC


U.S. DEPARTMENT OF LABOR
                                      OWCP/DFEC, PO Box 8311
                                      LONDON, KY 40742-8311
                                      Phone: (857) 264-4600

                                      Want Faster Service?
                                      Upload a document at ec;omp.dol.gov

September 03, 2020
                                      Date of Injury: 08/10/2020
                                      Employee: JEANNETTE MATOS

JEANNETTE MATOS
400-3 AUSTIN RD
WATERBURY, CT 06705

Dear JEANNETTE MATOS:

When your claim was received, it appeared to be a minor injury that resulted in minimal or no lost
time from work. These cases are administratively handled to allow for payment of a limited amount
of medical expenses. The merits of the claim, however, had not been formally considered.

Your claim has now been reopened for consideration because we have received an indication that
you have not returned to work in a full-time capacity; therefore, we are now formally adjudicating your
claim.

This is to notify you that your claim for a traumatic injury on 08/10/2020 has been accepted for the
following condition(s):

Diagnosed condition(s)                                                 ICD-10 code(s)
UNSPECIFIED FRACTURE OF LEFT PATELLA, INITIAL
ENCOUNTER FOR CLOSED FRACTURE                                          S82002A

Please advise all medical providers who are treating you for this injury of the accepted ICD-10
code(s). Accurate coding facilitates timely bill processing.

If the current accepted condition(s) need to be revised or additional complications related to the
current accepted condition(s) need to be added, your physician should explain in writing, with
medical rationale, the relationship between any additional condition and the work injury or the current
accepted condition(s) noted above.

If your injury results in lost time from work, you may be eligible to receive continuation of pay (COP)
until you recover or return to light duty, up to a maximum of 45 calendar days. If wage loss continues
after your entitlement to COP expires, you may claim compensation using Form CA-7.

If you have not been released to full duty, have your treating physician provide a medical report that
includes appropriate work restrictions and a statement as to when you will be released back to full
duty without restrictions.




If you have a disability and are in need of communication assistance (such as alternate fonnats or sign
language interpretation}, ·accommodation(s) and/or modification(s), please contact OWCP.
                                                                                                            \
             Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 18 of 86September 03, 2020
                                                     File Number: 014009684
                                                     CA-1008 SFC-D-ACC

Please refer to the attachment entitled "Now That Your Claim Has Been Accepted" for important
information pertaining to how to contact us, medical authorizations, payment of bills, and returning to
work.

Sincerely,




Division of Federal Employees' Compensation

Enclosure: NOW THAT YOUR CLA.IM HAS BEEN ACCEPTED

DEPARTMENT OF COMMERCE
BUREAU OF THE CENSUS
NEWYORK
32 OLD SLIP, 6TH FLOOR
NEW YORK, NY 10005

NOTICE TO EMPLOYING AGENCY:
If Form CA-7 claiming compensation for wage loss is filed, you are reminded that 20 C.F.R.
§10.111 (c) requires the submission of a CA-7wlthin 5 working days. Please fully complete any form
submitted and provide contact information to avoid delay of payment.

Please send a copy of the position description (including physical requirements) for the job held on date
of injury.

Please submit an update regarding this employee's work status.
         Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 19~t$
                                                                  of
                                                                  '"""" 86 September 03, 2020
                                                                                       " •   I
                                                     File Number: 014009684            01-
                                                     CA-1008 SFC-D-ACC
                                                                                       'i1~;)
                                                                                       -:I I
                                                                                       Qu
                       NOW THAT YOUR CLAIM HAS BEEN ACCEPTED                           ~~
CONTACT INFORMATION                                                                    ~     1
                                                                                       t;ffl
General Information - Information can be obtained on the Department of Labor web~        t
http://www.dol.gov under the Office of Workers' Comp.ensation, Division of Federal Emp1tbyees'
Compensation. You may directly access the Division of Federal Employees' Compensation portion
of the web site at http://www.dol.gov/owcp/dfec/index.htm.

Claimant Query System (CQS) - Claimants may view their case and compensation claim status,
billing updates (including reimbursements), coverage limitations, and other information maintained in
CQS by registering for an account online at https://ecomp .dol.gov/ .

Medical Authorizations and Billing Inquiries - All medical providers should contact our medical
authorization and bill processing contractor for all authorizations and billing questions. Automated
information is available 24 hours per day at 1-866-335-8319, 1-844-493-1966, or online at
http://owcpmed.dol.gov. Authorization Request Templates may be submitted by Direct Data Entry
(DDE) online at http://owcpmed.dol.gov, via the medical authorization fax line at 1-800-215-4901, or
by mail to P.O. Box 8300 London, KY 40742-8300. If you, your doctor, or other medical providers
require direct contact with a customer service representative, you may call 1-844-493-1966, Monday
- Friday, 8am - 8pm Eastern.

Compensation Payments - Automated information regarding compensation payments is available
24 hours per day by phoning 202-693-0040.

Questions about your claim - If you have any questions regarding your FECA claim, you may
contact the Office at the phone number and address listed on the front page of this letter. If you write
to us, please put your case file number on each page.

Forms - Most of the billing and claim forms described below are available at:
http://www.dol .gov/owcp/dfec/regs/compliance/forms.htm.

Change of Address - If your contact information changes (i.e. mailing address or telephone
number), notify us promptly in writing over your signature. We cannot accept these changes over the
telephone.

Submission of Information - You can submit requested information or other documentation
pertaining to your FECA case to the address at the top of this letter, OR you can electronically upload
documents into your case using the Employees' Compensation Operations and Management Portal
(ECOMP). You can access ECOMP from any internet browser at: https://www.ecomp.dol.gov/
When you access the website, choose the "Upload Document" option. You will be asked to provide
your case number, last name, date of birth and date of injury to upload a document. ECOMP will then
provide you with a Tracking Number so that you can verify when OWCP has received your
document. For more detailed information about this document submission feature, visit the ECOMP
website and click "Help."

Attorneys and Authorized Representatives - You do not need the services of an attorney or
representative to claim benefits under the FECA. However, you may obtain such services if you wish
to do so, at your own expense. Before we can release information to, or discuss your case with, any
representative, including a family member, we will need a statement signed by you, stating that you
designated someone to represent you in your OWCP claim. The contact information for that party is
also required. Please also be mindful of the following regarding fees for representative services:
          Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 20 of 86September 03, 2020
                                                     File Number: 014009684
                                                     CA-1008 SFC-D-ACC

   •   In each case where a representative's fee is desired, an application for approval of the fee
       must be submitted to CJNCP.
   •   Fees coll~cted prior to OWCP approval may constitute a misdemeanor under 18 U.S.C. §
       292.
   •   Contingency fees are not allowed in any form. See 20 C.F.R. § 10.702 (a). Further, a fee will
       not be approved merely on the basis of a percentage of the amount of compensation
       awarded. All fees claimed for services rendered must be calculated on an hourly basis.
   •   The ultimate collection of the fee is a matter between the representative and the claimant.

MEDICAL AUTHORIZATIONS AND EXPENSES

General Information - This acceptance letter (first page) describes the medical condition(s) CJNCP
accepts as work-related, and only treatment for those conditions should be billed to the Office. Your
case file number must appear on all bills.

Authorizations - CJNCP must approve in advance any surgery or procedure other than emergency
surgery (that is, a procedure which must be performed right away to preserve life or the function of an
organ or body part). You (or your medical provider) should contact CJNCP for authorization at least
30 days before the intended date of the procedure. We will advise you of the information needed to
determine whether OWCP can authorize the requested procedure.

Compounded Medications - CJNCP must approve in advance any compounded medication
prescribed by your doctor, including compounded medication containing opioids. To obtain
authorization, your treating physician must submit Form CA-26, the Letter of Medical Necessity
(LMN), which is available only to enrolled medical providers by logging in to our Central Bill
processing website at https://owcprx.dol.gov/. Q\NCP may only authorize up to 90 days of
compounded medication use with each LMN after which point an updated LMN must be submitted by
your doctor.

Opioid Medications - Q\NCP must approve in advance any opioid medication prescribed by your
doctor following an initial 28-day period. To obtain authorization, your treating physician must submit
Form CA-27, the Letter of Medical Necessity (LMN), which must be reviewed and approved by DFEC
before the opioid medication can be authorized and dispensed. This form is available only to enrolled
medical providers by logging in to our Central Bill processing website at https:1/owcprx.dol.gov/ . In
order to avoid a break in medication, your physician should complete the LMN 9 days prior to the end
of the 28-day period to allow time for review and authorization. Q\NCP may only authorize up to 60
days of opioid medication use with each LMN, with initial fills and refills to be issued in no more than
30-day supplies. Additionally, not more than two opioids may be authorized at any given time.

Fee Schedule - You are not responsible for charges over the maximum allowed in the ONCP fee
schedule. Our regulations provide that by submitting a bill and/or accepting payment, the provider
signifies that the service for which reimbursement is sought was performed as described and was
necessary. In addition, the provider thereby agrees to comply with all regulations concerning the
rendering of treatment and/or the process for seeking reimbursement for medical services, including
the limitation imposed on the amount to be paid for such services. If a provider's bill is reduced by
OWCP in accordance with its fee schedule, the provider is not allowed to charge you for the
remainder of the bill. [20 C.F.R. §10.801 (d)]

Time Limitations - Bills and travel vouchers must be received within the calendar year following the
year in which the medical service was rendered or the claim was accepted, whichever occurs later.

Providers - All medical providers must be enrolled with our Central Bill processing contractor so that
services can be authorized and medical bills can be processed. You may use the Provider Search
      Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 21 of 86




JEANNETTE MATOS
400-3 AUSTIN RD
WATERBURY, CT 06705




Want Faster Service?
Upload Your Response or ANY Document at: ecomp.dol.gov
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 22 of 86
           Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 23 of 86

                                                         File Number: 014009684
                                                         CCL-SFC-O-OT

  U.S. DEPARTMENT OF LABOR
                                        OWCP/DFEC, PO Box 8311
                                        LONDON, KY 40742-8311
                                        Phone: (857) 264-4600
  August 14, 2020
                                        Date of Injury: 08/11/2020
                                        Employee: JEANNETTE MATOS
  JEANNETTE MATOS
  400-3 AUSTIN RD
  WATERBURY, CT 06705

  Dear JEANNETTE MATOS:

  We have received your claim, and it has been assigned the case number noted above. Your
  case has been assiQned to the Boston district office.
                             The Federal Employees' Compensation Act (FECA) provides Federal employees
                             who sustain a work related injury or illness with benefits such as medical care,
                             wage loss replacement, and help in returning to work. You may wish to visit our
 For General Information
                             website for additional information. The "Basic Information on New Claims"
About the Claims Process
                             section will provide you with information that may be helpful to you in
                             understanding the claims process.
                                                   http://www.dol.~ov/owcp/dfec/index.htm
                             You can view your case and compensation claim status, billing updates (including
                             reimbursements), coverage limitations, and other information via the Claimant
For Information About Your
                             Query System (CQS) by clicking on the word "Claimant" next to the FECA photo
           Case
                             online at:
                                                             https://ecomp.dol.gov/
                             To ::;ubrnit documentation , eiaied iu your case, you can mail the information to the
                             address at the top of this letter or you may electronically submit it for immediate
To Submit Documentation      receipt. Electronically uploaded documents will be directly entered into your
         to Us               FECA case using the Employees' Compensation Operations and Management
                             Portal (ECOMP). You can access ECOMP from any internet browser at
                                                          https://www.ecomp.dol.gov/
                             If you believe that your medical bills will exceed $1,500, you should submit a
                             report from a medical doctor containing 1) a description of your work injury, 2) a
If You Think Your Medical    medical diagnosis, and 3) an explanation of how your medical condition was
  Bills Will Exceed $1,500   caused by the claimed work event. Other information may also be required, as
                             determined by the Claims Examiner.
                             OWCP must approve in advance any opioid medication prescribed by your doctor
                             following an initial 28-day period. To obtain authorization, your treating physician
                             must submit Form CA-27, the Letter of Medical Necessity (LMN), which must be
                             reviewed and approved by DFEC before the opioid medication can be authorized
                             and dispensed. This form is available only to enrolled medical providers by
     Notice on Opioid        logging in to our Central Bill processing website at http://owcpmed.dol.gov. In
       Medications           order to avoid a break in medication, your physician should complete the LMN 9
                             days prior to the end of the 28-day period to allow time for review and
                             authorization. OWCP may only authorize up to 60 days of opioid medication use
                             with each LMN, with initial fills and refills to be issued in no more than 30-day
                             supplies. Additionally, not more than two opioids may be authorized at any given
                             time.

  Sincerely,

  Consolidated Case Create Facility

  If you have a disability and are in need of communication assistance (such as alternate formats or
  sign language interpretation), accommodation(s) and/or modification(s), please contact OWCP.
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 24 of 86
                                                                                          1-
          Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 25 of 86
                                                                  ~~ September 03, 2020
                                                                                      01-
                                                    File Number: 014009684            ~U
                                                    CA-1008 SFC-D-ACC                 ,'.J: I
                                                                                      ~,;_-..
       for any portion of the period for which a deposit was made, advise OWCP im    ;..tately so that
       the overpayment can be collected.                                          oo
                                                                                     N
                                                                                         7
Job Offers - You are legally obligated to accept work which is within your medical r ,_ir ons.
OWCP may terminate your benefits if you refuse suitable employment without good ca e.

Nurse Intervention and Vocational Rehabilitation - OWCP may assign a registered nurse or a
vocational rehabilitation counselor to contact you to facilitate your recovery and return to work.
Under the FECA, you are required to cooperate with vocational rehabilitation efforts.
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 26 of 86
          Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 27 of 86
                                                                                               September 03, 2020
                                                     File Number: 014009684
                                                     CA-1008 SFC-D-ACC

function at http://owcpmed .dol. gov to find medical providers who accept FECA cases. Note, however,
that this tool only lists those physicians who opted to be included in the look-up, which means it may
not capture every physician in a particular area who will accept FECA cases.

Physicians and other Medical Providers (Except for Hospitals and Pharmacies) - Bills for your
accepted condition must be submitted on the standard American Medical Association (AMA) billing
form HCFA-1500, also known as OWCP-1500, to the following address: U.S. Department of Labor,
OWCP/DFEC, P.O. Box 8300, London, KY 40742-8300. Providers must itemize services for each
date separately; use AMA (not state) CPT codes to describe the services performed; and provide
their tax identification number (EIN) and OWCP provider number. The provider must sign the form (a
signature stamp may also be used) .

Hospitals - These bills must be submitted on Form UB-04, also known as OWCP-04. These bills
must be fully itemized, and the admission and discharge medical summaries should also be sent.

Pharmacies -These bills should be submitted electronically by your pharmacy via Point of Sale.
Pharmacies can obtain information about Prescription Benefits and Processing by calling 1-866-664-
5581.

Medication (Schedule II Narcotics) - Please note that there is a limitation as to the day's supply of
any Schedule II narcotic medication. The "days supply" limitation of Schedule II is limited to only a
30-day supply per each prescription fill. You will be limited to only four (4) refills within a 90-day
period; claimants with an accepted cancer condition will not be affected by this limitation on refills.

Chiropractors - We wil       11/#1 for c ·     c treatment consisting of manual manipulation of the
spine to correct an accepted work-related spinal subluxation demonstrated by x-ray, or if a medical
doctor has prescribed physical therapy to be administered by a chiropractor.

Reimbursements - If you have paid authorized medical expenses, you may request reimbursement
by attaching Form CA-915, or a similar form, on the same required billing forms (such as HCFA-1500
or UB-04) specified above. In all cases, the medical provider's tax identification number (EIN) and
proof of payment (cancelled check or receipt) must be provided. If electronic banking information is
on file then your reimbursement will be paid via EFT. If a health benefits carrier has paid medical
bills for your accepted condition , the carrier may submit a completed NALC-200 form with appropriate
supporting documentation (HCFA-1500 or UB-04) to CNVCP for consideration. Reimbursements are
limited to the fee schedule amount. Claimant Reimbursements should be mailed to U.S. Department
of Labor, OWCP/DFEC, P.O. Box 8300, London, KY 40742-8300

Reimbursement for Medical-Related Travel - Travel expenses should be submitted on form
OWCP-957, Medical Travel Refund Request. Travel expenses that exceed $75 must be submitted
with an accompanying receipt to support the charges claimed and will be subjected to prior approval.
As with reimbursement for medical expenses, these claims will be paid via EFT if there is electronic
banking information on file for you .
         Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 28 of 86September 03, 2020
                                                     File Number: 014009684
                                                     CA-1008 SFC-D-ACC

COMPENSATION PAYMENTS

Claims for Compensation - Any claim for lost wages must be submitted through your employing
agency on Form CA-7. Your employing agency will complete its portion of this form and forward it to
our Office. In cases of intermittent wage loss, Form CA-7a is also needed. Medical documentation
substantiating that the lost time is due to the accepted work-related condition(s) is required prior to
payment. You must report any employment or employment activities on this form.

       Note - On December 22nd, 2010, the Treasury Department issued a regulation that requires
       that all Federal payments be made electronically. Specifically, the regulation requires that all
       individuals receiving recurring Federal government payments must receive payments by
       Electronic Fund Transfer (EFT). Therefore, if you submit a form CA-7, you must submit Form
       SF-1199A (Direct Deposit Sign-Up Form) with your claim. If you have any questions
       pertaining to this requirement, please consult Treasury's web site at:
       httpJ/www.frns.treas.gov/eft.

Claims for Leave Buy-Back - Reinstatement of leave is subject to the approval of your employing
agency. Prior to using your personal leave to cover injury-related absences from work, you are urged
to review the instructions for Form CA-7b. To claim a leave buy-back, you must file Form CA-7b
through your employing agency, along with Form CA-7 and Form CA-7a.

Schedule Award - The FECA provides for the payment of schedule awards when the injury causes a
permanent impairment involving total or partial loss, or loss of use, of certain organs or members of
the body. The spine and brain are not included unless the condition causes permanent impairment
to the extremities. All impairment ratings are evaluated in accordance with the Sixth Edition of the
American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment. A
schedule award may be claimed using Form CA-7 after maximum medical improvement has been
reached.

When Your Injury is Caused by a Third Party - If your injury was caused by a third party, you may
be required to seek damages from the third party, and you must reimburse the government from your
recovery in accordance with the statutory formula. See 5 U.S.C. 8131, 8132; 20 CFR §10.705-719.

Penalty - Any person who knowingly makes any false statement, misrepresentation, concealment of
fact, or any other act of fraud to obtain compensation, or who knowingly accepts compensation to
which he or she is not entitled, is subject to criminal prosecution.

RETURNING TO WORK

Responsibilities -
   • You are expected to return to work (including light duty or part-time work, if available) as soon
     as you are able, and it is your responsibility to advise your agency once your physician finds
     you capable of returning to work in some capacity. Full compensation is payable only while
     you are unable to perform the duties of your regular job because of your accepted
     employment-related condition.
   • Once you return to work, or obtain new employment, notify this office immediately.
   • If you receive a compensation check which includes payment for a period you have worked,
      return it to us immediately to prevent an overpayment of compensation. Checks may be
      returned to the following address: US Department of Treasury, 13000 Townsend Road,
      Philadelphia, PA 19154.
   • If you receive compensation via Electronic Funds Transfer (EFT), a notification of the date
     and amount of payment will appear on the statement from your financial institution. You are
     expected to monitor your EFT deposits carefully, at least every 2 weeks. If you have worked
                        Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 29 of 86
NOTE THE ACCURACY OF YOUR STATEMENTS WILL BE VERIFIED.                                                                                                        0MB No. 0607-0139
                                                                                                                                      U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                Economics and Statlstlcs AdmlnlstraUon
                                                 U.S. CENSUS EMPLOYMENT APPLICATION                                                                        U.S. CENSUS BUREAU



  • Soclal ~ecurlty Number                                                                       Sex Mark (X) in one box only .
      xlxlx             xjx xlxlxlx                                                              ~ Female          D    Male

2.   Legal N11m•                                                                           9a.   Date of birth
     Last Name                                                          Suffix                    Month        Day            Year
      MATOS                                                                                        xix x ix lxlxlxlx
     First Name                                                         Ml                  b.   Place of birth

1~1~fulu                                                            .                             City    Waterbury
O'f ~8Wnl;l9o Box or other non-physical address. Hiring may                                       State or country       CT
     be pertly based on where yOII live. 1:-911 addresses, sltae1 addresses and
     RFD numbers me acceptable (include apartment number, if any).                    1Oa.       Ar• you a citizen or natlonal of the United States?
     Address                                                                                     ~ Yes - SKIP to Item 11.
      400 AUSTIN RD                                                        _J                    0 No - Provide country of citizenship ~
     Address Continued
      Unit 3
                                                                                                                                                                        l
     Address Continued                                                                      b.    Are you • lawful permanent resident of the United States?
                                                                                                  D   Yes - Specify Alien Registration No.lUSCIS No.~

     City          _
                                                                                                  D      No

     [ Waterbury
     County, Pa·-n·-s~.~-~-         -uniclpto    (PiienoRlco)                     l    11.        FOfl MALES ONLY: II you are a male bom after December 31 , 1959, and
                                                                                                  you want to be employed by the Federal Government, you must be registered
      Connecticut
     State         -~~~
                                                                                  J              D
                                                                                                  wilh the Selecuve Service System. Mark (X} in one box only.
                                                                                                       I certify that I am registered - Please enter your number below ~

     cl-=r]            o I 6 I 1 Io Is            I   I l]                                         Selective Service Number
4.   Malllng aiddress (if different from Item 3)                                                   D     I certify that I am not registered. Please provide explanation
     ,Address                                                                                            in Sectfon D or anach documentation of exemption.
                                                                                        Note: To find your Selective Service Number, please visit the Selective Servlce
                                                                                        website: https:./lwww.sss.gov. If you would like to stlbmlt a paper copy of your
                                                                                       .sup_portlng documentatjOn !or selective service e-xempllon, please contact the olllce
                                                                                        no!ed on ihe cover page ol this form
     Address Continued                                                                12.        Mllltary Service

                                                 -~-]                                       a.   Do you claim veteran•' PNference? Mark (X) In one box only.

     Ci
                                                                                                 0   No preference - SKIP to Item 13.
                                                                                                 D     Yes
                                                                                            b.   Veterans' preference categorle•? Mark (X) in one box only
                                                                                                 LJ
     r__
     Coun~ Parish, Borou h, or Munlcl lo Pue10 Alco)


     State         ZIP Code                           _
                                                                                                 D
                                                                                                       5-polnL Veteran 1s entitled to 5-pofnt preference. (TP)
                                                                                                       10-polnt/Dlsablllty Veteran Is en/JtJed to 10-polnt preference due to a
                                                                                                      service-connected d/sabU/ty Oncludes recipient of the Purple Heart who
                                                                                                      Is not fllted as huvlng a compensable dis4b/1//y of 10 percent or mo/8~ (XP)


5.
          lJ -,             I I I            I
     Nearest cro• • str. .ta to your home address
                                                  I I I                                          D     10,polnl/Compensable. A vereran who seNed st any lime and who
                                                                                                      has a compensable service-connected disability (Sling olafl"easl
                                                                                                      10 percent but less than 30 percent (CP)
     ,!;r.oss S t ~ - - -                   _____ _ _ _ _                                        ::J  1G-polnVOther. Persons e(llll/ed to 10-po/n, prefe,ence fn chis
                                                                                                      categol)'.: (1) Bolh /he spouse and mother of a veteran occupalional/y
     Boxwood Ct                                                                                       disabled because of a serv/ce--<:onnscred dlsablliry; and (2) the widow/
                                                                                                      widower and molhSf of a deceased wBJtlme vereran. (XP)


6.
     O~SI~~
     Scott Road
     E-mall a ddress
                                                                        -7                       L     I0,polnl/Compensable/30 Percent. Veteran is enr/1/ed to 10-pqint
                                                                                                      preference due to a compensable service-connected disability of
                                                                                                      30 percent or more. (CPS)
                                                                                                 .__j Sole SurvlVorahlp Preference Eilglble. No points awarded. A service
     lj matos134@gmall.com                                                                            member who fs rel11as(Jd or discharged from the Armed Forces aft11r
                                                                                                      August 29, 2008, al the request of the memoer who fs the only surviving
7a. Phone lnfonn;tlon                                      Mark (X) Marie (X) in                      ch/Td In a family In which the father or molher or one or mo,e siblings
     Area code          Number                             if Mobile only one box                     (1) served in 1h11 Armed Forces; (2) was killed, died as a resuh of
     Primary             __                                  Phone     to receive                     wounds, accfdent df~ase, Is In II captured or missing In action status,
                                                                     text messages                    or Is permanently 100 percent disabled or hospitalized on II continuing
      21013 1glal2 (al3lsl1                                               [K                          basfs (and Is not employed gainflJl/y because of th11 cflsabihty or
     Sei:;pndary                                                                                      hospits/iutfon}; and (3) death, st&tus, or df'$abl/ily did not result from the
                                                                                                      lntontlona/ misconduct or WIiiful neg/ea/ of the parent or sibling BIid was
            I I [             I                             D             D
                                                                                                      not Incurred during a per/Od of unauthorized absence. (SSP)
     Ott,er
          I                   l ]r_                    l    ~             o
 b. Do we have permission to text you on your moblle phone?* b...:;l;:::l:::::::;I;:::::::.;:.I.=]=----1=......,,..,.l-.::;:::::::l::::::l~_        _j_~::::::::=~:__~
     ~ Yes                                                                            D, Census Tract               E. BCU                                     F. Veteran's proof
     D No
                *Standard data fees and text messaging rates may apply
                 based on your plan with your moblle phone carrier.
                                                                                      I    I I I I I                      ,....- 1----,-1----1---1----,--1-        D    Verified &
                                                                                                                                                                        altached
                                                                                  Page 1
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 30 of 86
                                     Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 31 of 86


          MIiitary Service - Continued                                                               19.    Have you worked for the Federal govemment or mllltary
                                                                                                            and received a Voluntary Separation Incentive Payment
          Note: For more information and/or to determine if you are eligible for Veteran's                  (VSIP) or "Buyout" within the past 5 years?
          Preference, pl8\lse visit hllps://www,ledshlrevets.govljob/vetpref/index.aspx.
          You must provide acceptable documentation of your prelerenoe or appointment                       The ma/ortty of individuals who accept r&-emp/oyment with the Fede~/
          eligibility. Acceptable documentation includes;                                                   govemmenl within 5 years of rece/Vlng tha VSIP/buyour amounr musr
                                                                                                            repay the gross amount (JI the separation pay prior to raempfoyment.
          • A copy of your 00.214 'Certificate of Release or Discharge from Active Duty,'
             which shows dates. of service and discharge under honorable conditions.
                                                                                                           ~ I have NOT received a VSIP/Buyout from a prior Federal
           • A 'certification' that is a written document from the Armed Forces that certifies the           appointment within the past 5 years
             service member Is e~pected to be discharged or released from active duty service
             in the Armed Forces under honorable conditions no later than 120 days after the               D     I have received a VSIP/Buyout from a prior Federal
             date the certification was signed.                                                                  appointment within the past 5 years. I understand thal I must
                                                                                                                 r-epay !he full amount before 1 may be reappointed. II paid In
           • II you clalm 10 point preference ar sole so,vivorshlp, yau must complete a                          full, you must provide proof of payment.
             Standard Form 15 (SF-15), wl1!ch is avallab!e onllne or at any Federal Job
             Information Center. SUbmtt a comple!a SF-15 and Include the appllcable
             documentation requlred Oisted on page 2 of the SF-15).                                         Indicate VSIP!buyout Year
           • A letter from the Department of Veterans Affairs reflecting your level of disability
              for preference eligibility.
          Nole: You may submit your application pnor to providing the necessary                            Agency     ~I______________.
          Veterans' Prelerence supporting doc1.1mentalion. If you need lo submft paper
          copies of your documentation for Veterans' Preference, please contact the                  20.    Do any of your relatlves cunently work for the Census
          office noted on the cover page of this form. Please note that you WIii not                       Bureau? Include- Parents, spouse, chfldren, grandparents,
              _!!i          ~I •          iT we verily your provided documentation.                        slbllngs (Include half}, aunts, uncles, first cousins, nephews,
ld8-                                                                                                       nieces, In-laws and step re/alivas.
  l8:
        13.     Have you ever worked for the Census Bureau?
                                                                                                           D     Yes - If yes, indicate relationship, current title, first/last name
                                                                                                                 and location¥
                LJ Yes - Indicate most recent title and dates of employment¥
                                                                                                           !RJ   No
                ~ No         TIiie                                                                                          Relatlonshfp                          Current Title
                             .----------------------,
                             Month     Year          Month      Year
                                                                                                                           First Name
                                                                                                                                           ~                      Last Name
                             C_JC] To C]L]
        14.     Are you currently employed by a Federal govemment agency?
                D Yes - Indicate hire date, agency and title.¥
                                                                                                                 l             City_
                                                                                                                                                  I                State
                ~ No
                Hire date
                                Month
                                CJ    Year
                                      CJ   .Agency
                                             . . . ~----------.                                                  I                                II
                                                                                                           If you need to add add/Ilona/ relatives continue in Section D.
                Title
                                                                                                     Section C           LANGUAGE SKILLS AND AVAILABILITY
        15.     Are you currently employed by a state, local or trlbal govemment                     21,   Some Census Bureau jobs teq1.1ire employees to copducl the Census
                agency?                                                                                    Interview by reading and recordlng responses to questlor,s In a language
                                                                                                           other than Engll.tl. The employee mus1 be able to convlnce fndlvlduals
                D       Yes - Indicate cu"ent title and agency ¥                                           who speak no English lo respond to the Interview by explalnlng the
                ~ No                                                                                       purpose and Importance or !he census. Employees will receive Census
                            Title                               Agency                                     Job-related training, bl.II not language !m1n!ng.
                                                                                                           Are you fluent In any language where you can hold a
                            -     -   -   -   -   -    ~                -=---------..
                                                                .....---I
                                                                                                           conversation, read and record responses, and respond to
                                                                                                           questions In that language? If so, indicate the /anguage(s) below
                                                                                                           and mark (X) to all that apply.
        16.    Are you currently an elected offlclal of any govemment agency?                                                                                           Fluent
                                                                                                                 Language(s)                         Dialect Speak Read Write
                0       Yes - Indicate current title and agency¥                                             ----------------
                ~ No                                                                                 Spanish-American                                             0         D      D
                            Title - - - - - - - - , _A_g_
                                                        en_cy
                                                           ~------~
                                                                                                                                                                  D         D      D
                                                                                                     Please Include American Sign Language.
                                                                                                     If you need to add additional languagps continue in Section D.
        17.     Are you currently employed by a law enforcement agency?
                                                                                                     22.   Indicate the type(•) of transportation avallable for your use -
                D       Yes - Indicate current title and agency¥                                           Mark (X) ALL that apply.
                l!.J    No
                                                                                                        D Automobile
                            Title
                            I                                I!~-~
                                                                Agency                                    D Check if 4-Wheel Drive
                                                                                                        D Airplane
                                                                                                        D Boat
        18.     Are yo11 a i.tlree receiving a Fedffal annultV? If y011 ant an                          D ATV (All terrain vehicle)
                anllliitant, your salary or annurty may ba mduced upon employment, Social               ~   Other - Describe -         [-C
                                                                                                                                         - ity_ b_u_s__________,
                Security payments are NOT cons/dared a Federal 811rtUify.
                D Yes -     Indicate the agency and explain In Section D.   ¥                           ONone
                C!J No                                                                                               If you have addftional information continue in Section D.

        FOAM BC-170 (8-23-2018)
                                                                                               Page 2
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 32 of 86
                                   Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 33 of 86


      ·,                -      -            Section C           LANGUAGE SKILLS AND AV-AILABILITY                                 Continued-                         -       1

           23a. When are you avallable to work"? Census fleld work will usually                       23b. Total houra per week you are wllllng
                  require you to work evenings and weekends.. Some positions w,O require                    to work, up to and lncludlng 40,              40 1
                  shltt woiit. Hiring !or some positions Is based, In part, on your avalJablllty.
                  Mark (X) In All lhel apply

                 LJ Evenings
                 f"1 Weekends
                 fil Weekdays
                                                                            -            --         ---   ~                                                              -


     ,                                    Section D           ADDITIONAL INFORMATION (please list item number)




ld8 l~ - 30S0 - 03-,J...;
  l ~.·
    -
        IWI-I O
          nv l0l 8l l:)O
                         _,




                                                                                                                                                      -          -
                                   Section E            SIGNATURE, CERTIFICATION, AND RELEASE OF INFORMATION
                YOU MUST SIGN THIS APPLICATION IN DARK INK. Read the followlng carefully before you •lgn, A fain statement on any part of your
                a~llcallon may be grow,d1 for not hiring you, or for firing you after you begin work. Alao, you may be punished by fine or lmprlaonrnent
                ( .s. Ced•, Tltle 1e, Section 1001 ),
                I underatand that any Information I give may be Investigated as allowed by law or Prealdenllal wder, I conaent to the release of
                Information about my ablllty and fltnHs ror federal employment by employer-. schools, law enforcement agencies and other lndlvldual1
                and organizations, to Investigators, personnel staffing speclallsta, and other authorized employees of the Federal Qovemment. I certify
                that, to the best of my knowledge-and ballet, all of my atatemant1 are true, corraGt, complete, and made In good faith.
           Signature
                                                                                                                                                  Date signed
           E/S: JEANNETTE MATOS
           Print name
           JEANNETTE MATOS                                                                                                                        1/25/2020
     FORM BC-110 (B-23•2D18!
                                                                                              Page 3
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 34 of 86
                           Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 35 of 86


           FORM   D-999   (4-30-2018)

                                                                                                 U.S. DEPARTMENT OF COMMERCE
                                                                                                        Economics and Stallsllcs Administration
                                                                                                                   U.S CENSUS BUREAU


                                          OVERTIME POLICY AGREEMENT
                                                  2020 Census


                                                                NOTICE
                                             Please read this statement carefully.


                                             POLICY
ld8 - 1:1 t - - V - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 1
 88:0JH
          OlO~ i o n s : Overtime is defined as hours of work ordered and approved in advance In writing by
                  the appropriate manager or designee that exceeds B hours in a day or 40 hours In a week (Sunday
                  through Saturday) . You are not permitted to work more than 40 hours weekly. This work time Includes
                  preparing assignments, completing assignments in the field or office, and traveling to and from your
                  assignment area. It is grounds for termination if you exceed this limit without advance approval.

                  You are not permitted to work more than 8 hours in a day. If overtime is necessary, the appropriate
                  manager will approve the overtime hours before you begin working. If you work overtime without
                  supervisory approval, you will be subject to termination.

                  You are not allowed to manipulate hours, for example, working 42 hours in one week, but reporting the
                  excess hours during a subsequent week in which you have worked less than 40 hours. Manipulating
                  hours is grounds for termination.

                  Clerks, Office Operations Supervisors and Census Field Supervisor: You wlll be assigned
                  a work schedule by your supervisor. You are expected to work those hours. This schedule will be no
                  more than 8 hours in a day. You are not permitted to work more than 8 hours in a day. If overtime is
                  necessary, the appropriate manager will approve the overtime hours before you begin working. If you
                  work overtime without supervisory approval, you will be subject to termination.

                  Sus,ervisors: You are required to certify timesheets. This means verifying the hours are recorded
                  accurately. It is also your responsibility to keep track of the weekly hours for your staff, making sure
                  they do not work more than 8 hours a day or 40 hours a week. As a supervisor, you cannot request that
                  an employee work overtime hours without compensation. If you are aware of employees who work more
                  than 40 hours in a week and the overtime hours are not approved in advance by the appropriate
                  manager or designee, you have essentially permitted the employee to work the overtime. As a result,
                  the employee will be compensated for the unauthorized time worked and all those involved, including
                  supervisors, will be subject to termination from employment. In your job, you have been given tools to
                  help you monitor the weekly hours of your staff.




                                         STATEMENT OF UNDERSTANDING

                  All positions: I understand that overtime hours must be approved by the appropriate manager or
                  designee before I can work more than 40 hours in a week (Sunday through Saturday). I understand
                  that the accumulation of hours (i.e. , working 42 hours in one week but reporting the excess hours
                  during a subsequent week) will not be tolerated and is grounds for my termination from employment.
                  l agree to record my exact hours and reimbursable expenses on my payroll form each day that I
                  work and submit that form to my supervisor.

                  Supervisors: I understand that as a supervisor I am required to monitor the weekly hours of my
                  staff to ensure that no unauthorized overtime is worked . I understand that I must seek approval for
                  any staff overtime from the appropriate manager or designee before it is assigned.
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 36 of 86
                  Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 37 of 86

FORM   D-1129   (1-11-2018)

                                                  U.S. DEPARTMENT OF CO                BCE
                                                                                       1
                                                     Economics and Slatistlcs AdmmNt
                                                         U.S. CENSUS BUR~          §g
                                                                               o:l,
                                  PERSONALTELEPHONIOIEIMBURSEMENT
                                        POLICY AGREEMJ!sNT FOR
                                             2020 Cen~s

                                                  NOTICE
        Please read this statement and the one-page attachment carefully and
        discuss any questions you may have with a member of the management staff
        or designee of the Census Bureau before signing it and acknowledging your
        understanding of the policy.


                                                  POLICY
         As stated in the Census Employees Handbook (D-590), Chapter 3, Topic 4,
         Reimbursement Expenses:

         The Census Bureau will reimburse you for official census duty business related local and
         long-distance calls made from your home, cellular, or a public telephone, in excess of your
         existing plan or excess that was caused by Census-related calls. The Census Bureau will not
         reimburse you for personal phone calls. However, if you were issued a government phone,
         you are expected to use the government issued phone to make census-related business calls.
         In this instance you should not use your own home, cell or a public phone (unless there is an
         issue with your government issued phone not working properly). Only employees who work on
         the site and were not issued a government phone should claim reimbursement for home, cell
         or public phone charges.


                              STATEMENT OF UNDERSTANDING
        1 understand that I can claim reimbursement for official Census business related telephone
        calls made from my personal phone that exceed my standard or basic service or business
        related telephone calls made from a prepaid wireless plan, phone card or flat rate plan. The
        Census Bureau will not reimburse me for charges that are covered by my basic service plan.
        The Census Bureau will not pay for the basic service plan Itself, or any changes that I make
        to my basic service plan. Additionally, the Census Bureau has established a CAP for
        reimbursement of $240/month. Use of my personal phone for Census business related calls
        is voluntary.

        I agree to submit an itemized copy of my telephone bill that verifies the total of reimbursable
        expenses that I enter on my payroll form.

                                            CERTIFICATION
        I have read, fully understand, and agree to the procedures regarding approval for telephone
        reimbursement. I understand that failure to follow the policy and procedures will result in my
        reimbursement claim not being processed or paid. Falsification of charges is grounds for
        removal.
Signature of employee                                                                        1 Date

 E/S:JEANNETTE MATOS                                                                         l03/14/2020
Full name of employee - Please print.
 JEANNETTE MATOS
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 38 of 86




                                                                 I
                                                                 ,.
                                                                         ~
       Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20
                                                  fis&i Page 39 of 86
                                                                    ••     I
                                                                    0
                                                                    t-11--
                                                                    :J:c..,
                                                                    <CC I
FOAM   D-186f   (12-28-2017)                                        ~('.."/
                                                                    Q    ffi.S. DEPARTMENT OF COMMERCE
                                                                   N -           £conomlcs l!l1d Slallst,a Admlnlltrnl,(lr,
         United states·                                            Cl".;, ;:;J               U.S. CENSUS BUREAU

       Census                                                      ~~
                    Buruu      CENSUS EMPLOYMENT AGR~ENT

                                  Temporary Excepted Service
Please read this agreement carefully and discuss any questions you may have with the Census
Bureau representative before you sign thls agreement. It is important that you have a clear
understanding of what decennial employment offers you as an employee. Your signature on
this document means you are accepting a temporary appointment in the excepted service and
you are also accepting the employment conditions for this appointment. You must read,
understand, and agree to these conditions before you are appointed.

I. TEMPORARY NATURE OF EMPLOYMENT
This job Is strictly temporary. Census operations are short. This appointment cannot be
made permanent. You may be released from this appointment before the not-to-exceed
date if work or funds are no longer available.

II. RETURN RIGHTS

You have applied and been selected for an excepted service position. After your work in this
position is finished, you will have no commitment from the Census Bureau for another
position.

Ill. WORK SCHEDULE

The work schedule for this Schedule A appointment has a mixed-tour work schedule:
  a. A mixed-tour work schedule provides for periods of full-time, part-time, and
     intermittent work, depending on the workload. The mixed-tour work schedule for
       any employee may be changed whenever there is an increase or decrease in the
       workload. The decision to change your work schedule or place you in non-pay status will
       be determined by the workload.
  b. An intermittent work schedule means that you will be employed less than full-time
     and it requires irregular work hours that cannot be prescheduled.

You will be paid only for the hours you work, and the number of hours can vary depending
upon the assignment. Your position may require you to work on weekends, holidays, and
evenings. Given the temporary nature of your position and the fast pace of the census
operation, you may be required to report to different worksites In the field other than a
traditional office setting. You can not work more than 40 hours in a week without advance
approval from your supervisor. The overtime and approval must be marked on your timesheet.
Failure to comply with this procedural requirement could result in removal from Federal service.

IV. BENEFITS
If you are working on a full-time or part-time work schedule during your new
appointment, you are eligible to earn and use annual (personal) and sick leave. All of your
current benefits, if any, will continue only if you have had a three-day or less break in service
between appointments.

If you have benefits and move to an intermittent work schedule, you will not be able to earn
or use annual (personal) or sick leave during this period. If you are on an intermittent work
schedule and do not report to work due to illness or personal matter, it is treated as a
"non-work" day, meaning you will not receive wages for the absence. If you do not currently
have benefits, you will not be eligible:
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 40 of 86




                                                                 •




                                                l
                   Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 41 of 86




    a.   for life insurance coverage,
     b. to receive Federal retirement coverage, and
    c. to participate in the Thrift Savings Plan.
However, you will be eligible for coverage under the Federal Employees Health Benefits
Program once you have completed 90 days and 130 hours of service. You will be responsible
for paying the employee portion while the Government pays the Government portion.


V. WORKER'S COMPENSATION
Any census employee injured on the job will be eligible to file for Worker's Compensation.
Should you become hurt on the job, compensation will be based on the pay associated with the
position. This is true even if your injury prevents you from performing another job that you have
at the time, including other federal or private sector jobs.


VI. CAREER TENURE
The time served in this appointment may count in computing total service towards career
tenure subject to various conditions and/or time limitations.
If you have any questions, please contact the Census Bureau representative listed on the
following page.

The above guidelines are in accordance with U.S.C. Title 13, Section 24.




FORM D-186F (12-26-2017)                            Page 2
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 42 of 86
     Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 43 of 86




VII. EQUAL EMPLOYMENT OPPORTUNITY (EEO)

U.S. Department of Commerce, U.S. Census Bureau, policy prohibits discrimination against
any employee or applicant for employment based on race, color, religion, sex (including
sexual harassment), national origin, age (40 years and older), mental or
physical disability, or sexual orientation. Retaliation based upon participation in the
equal employment opportunity (EEO) process is also prohibited. These policies are and will
continue to be strictly enforced.

Employees or applicants for employment with the U.S. Census Bureau who believe that they
have been discriminated or retaliated against, may contact an EEO Counselor. To preserve your
rights under the law, you must contact the EEO Office within 45 CALENDAR DAYS of the
alleged discrimination. For more information, contact

                                             U.S. Census Bureau
                                                  EEO Office
                                              4600 Silver Hill Rd
                                            Washington, DC 20233
                            301-763-2853, then select 1 for EEO Program Assistance
                           1-800-872-6096, then select 1 for EEO Program Assistance
                                             Fax 301-763-4460




VIII. CERTIFICATION

I have read, fully understand, and agree to the conditions for employment stated in this
agreement and I accept this position.


E/S:JEANNETTE MATOS                                                         03/14/2020

Employee's Signature                                                                  Date


JEANNETTE MATOS

Printed or Typed Name (enter full name)




Signature, Census Bureau Representative                                               Date




Printed or Typed Representative's Name and Title                                  Telephone




             THIS DOCUME~ILL BECOME A PERMANENT RECORD IN YOUR
             OFFICIAL PER &,IEL FOLDER.


FORM D-186F (12-28-2017)                            Page 3
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 44 of 86
                  Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 45 of 86



                                             CERTIFICATION
     I have read, fully understand, and agree to the procedures regarding approval for overtime as stated above.
     I understand that failure to follow the policy and procedures is grounds for termination from employment.
Signature of employee                                                               I Date
                                                                                    I
'\... E/S:JEANNETTE MATOS                                                           I 03/14/2020




 FORM D-999 (4-30-2018)
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 46 of 86
                                  Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 47 of 86



                                                                      NOTICE TO EMPLOYEE

  This is your copy of the official notice of a personnel action. Keep it with your records because it could be used
                      to make employment, pay, and qualifications decisions about you in the future.

The Action                                                                                           Block 31 - Service Computation Date (Leave)
• Blocks 5-B and 6-B describe the personnel actlon(s) that occurred.                                  • Shows when your Federal service began unless your have prior creditable
  Blocks 15-22 show the position and organization to which you are asslgne<l                            servke, If so, this date ls constructed to Include your total years, months
                                                                                                        and days of prtor creditable civlllan and mlllta1y service.
Pay                                                                                                  • Full-tlme employees with fewer than 3 ye~ of service earn 4 hours of annual
• \Vhen !he personnel action ts an award or bonus, block 20 shows the amount                            leave eilch pay period; lhose with 3 or more years but less than 15 years
  of U1a1 one-tlme cash payment. When the acllon ls not an award or bonus.                              earn 6 hours ead1 pay period: and thosewHh 15 or more ye~ eam 8 hours
  block 12 shows your fomier total annual salary. and block 20 shows your                               each pay period
  new total annual salary (block 20C plus 20D). The an1ounts ln block 12                             -* Your earnings and leave statement or your lime and attendance card

  and 20 do not Jnclude any one-tlme cash payments (such as performance                                 wLII show the rate at which you earn leave and your current unused
  awards and recrullment or relocaton bonuses) or payments that may vary                                leave balance
  from one pay period lo the next (such as overtime pay). or other fonns of
  premium pay.                                                                                       Block 32 • Work Schedule
• Block 20A ls the scheduled amount for your grade and step. Including any                           "'Your work schedule Is establlshed by your supervisor.
  special salary rate you receive. It does not include any local!ty-based pay.                       • A f1~l-tlme employee works on a prearranged scheduled tour of duty that
  This rate of pay serves as the basis of determining your rate or pay upon                            ls usually 40 hour.a per week , A part-time employee has a prearranged
  promotion, change to a lower grade. or reassignment, and ls used for pay                             scheduled lour of duty that ls usually between JG and 32 hours per week
  retention purposes.                                                                                  An lntenntnent employee has no scheduled tour of duty and
• Block 20B Is the annual dollar amount of your Interim Geographic Adjust-                             works when nreded,
  ment or. beginning Ln 1994. your locality-based comparnblllty payment.                             • Full-time and part-Ume employees whose appointments are for DO days
• Block 20C ts your Adjusted Basic Pay, the total of blocks 20A and 20B. It                            or more are usually eligible to earn annual leave: intem1Jttent employees
  serves as the basis for computing your rellrement benefits, llfe Insurance,                          are not
  premlum pay, and severance pay.                                                                    "' Seasonal employees work on an annually recurring basis for periods of less
• Block 200 Is the total dollar amount of any Retenllon Allowances, Super-                              than 12 months each year; they may have a fuU-tlme, a part-time, or an In-
  visory Dtfferentlals and Staffing DltTerenUals that are llsted In the remarks                         termittent schedule during thelr work season
  block These payments are ma.de In the same manner as baste pay, but                                • On-call employees work dur1ng periods of heavy workload and are ln pay
  are not a part of basic pay for any purposes.                                                         status for at least 6 months of each year; they may have either a full-time
                                                                                                        or a part-Ume schedule when they are In pay status.
Block 24 - Tenure
• ldentJflcs the nature of your appointment and ls used to detennlne your rlghts                     Block 33 - Part-time Hours Per Bl weekly Pay Period
  during a reduction In force (RIF) Tenure groups are explained Ln more detail                       • Indicates the number of hour.a a pan-time employee Is scheduled 10 work
  In Chapter 26 of The Gulde to Processing Personnel Actions and RIF Ls                                dur1ng a two week pay period
  explained In 5USC Sections 3501-3503, 8336(a)(2); 8414(b)(t)(B) and 5CFR
  351. Bo1h shoud be available for review ln your personn•I office.                                  Block 34 - Position Organization
                                                                                                     • Identlfles the employment system under which you are serving - the
Block 26 - Veterans Preference for RIF                                                                 Competitive Service, lhe Excepted Service, or the Senior Executive
"'Indicates whether you have preference for reductlon-ln-force purposes.                               Service (SES).
                                                                                                     • The employment system determines your ellglblllty to move to other Jobs
Block 30 - Retirement Plan                                                                             In the Federal service, your rights In dlsclpllnary and adverse actions. and
• FICA - Social Security System                                                                        your eltglblllty for reemployment Lfyou leave Federal service.
• CS     - Clvll Service ReUrement System
• CS-Spec- Civil Service Retirement for law enforcement and                                          Block 35 - FLSA Category
           firefighter personnel                                                                     • Exempt employees are not covered by the mlnJmum wages and overtime
• FS     - Foreign Service Retirement and Disability System                                            law (the Fair Labor Standards Act); nonexempt employees are covered.
• FERS - Federal Employees' Retirement System
'FERS-                                                                                               Block 37 - Bargaining Unit Status
 Reserve                                                                                             • Identifies a bargaining unit to which you belong, whether or not your are
 Tech    - Federal Employees' Retirement System for Nallonal Guard                                     actually a member of a labor organization. Code "7777" indlca1es you are
           Reserve Technicians                                                                         ellglble but not In a bargaining unit; code "8888" lndlcates you are Lnel!glble
'FERS-                                                                                                 for Lncluslon In a bargaining unit
 ATC       Federal Employees' Retirement System for Air
           Traffic Controllers                                                                       Blocks 38 and 30 - Duty Station
'FERS-                                                                                               "' Identifies the city, county, and state or the overseas location, where you
 Spec    - Federal Employees' Retirement System for law                                                 aclually work.
           and firefighter personnel
• FSPS - Foreign Service Pension System


                                                                      OTHER INFORMATION

• If your appointment entttles you to elect health benefits or life Insurance,                         elect to have your dues withheld from your salary.
  and you have not been provided materials explaining the programs avallable
  and the enrollment forms, contact your personnel specialist,                                       • If you have questions or need Lnfonnatlon about your rights or benefits.
                                                                                                       ask your supervisor or your personne] office
* Your personnel specialist will also tell you Lfyour position Is covered by an
 agreemelll between an employee organization (union) and your agency. If                             • Definitions for any coded data In Blocks 1-24, 27-39 and 45-50 may be found
 you are ellg!ble to and elect to Joln an employee organization. yot1 can                              In The Gulde to Personnel Data Standards


                         It Is your responsibility to read all the Information on the front of this notice and tell your personnel office
                                                  "T'J Immediately If Lbere Ls an error Ln LI ,


                                                 ~B
                                                 r.~tj
                                                 ~~0
                                                  I   ::c-
                                                c:-:,3'"
                                                --4/o
                                                  I   • •

                                                Pa~
                                                --1
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 48 of 86
                                                     Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 49 of 86



Standard Form 50
Rev 7/91                                                                    NOTIFICATION OF PERSONNEL ACTION
U.S. Office of Personnel Management
0 U Id l'. 10 Prol'.'t"\.'tl n R P(l'rmflJirlA rt lo n• C:hn1R1r•
  J    ~.IOIC'

  Matos.] eann ette
                    (La:sl. Flrsf Mlddlr)                                                                                      2, Social Sccurll)' Kum~r                                 J_ Date ofBlnh                              I
                                                                                                                                                                                                                                     4. Effc<:Uve
                                                                                                                                                                                                                                         08-31-2020
                                                                                                                                                                                                                                                    Dair


  r      K:ti•       A        i IVJ'I                                                                                          Sto      '. I uw      A     IIUN
 5-A      Code               5-8 t\aturc of Anion                                                                              6-A Code                  G-8 Nature of Action
       317                    Resignation
  5-C. Codc-                 5-D Le-gal Author1t:,                                                                             6-C CO<k-                 6-D. Lr~l A11lhorlt)'
      RPM                     Reg 715.202.
 S-E. Code                   5-F. U'gal Anlhortty                                                                              G-E Code                  G-F. u,lal A111horily



 7 FRO'.\t: PosUlon Tille and t,;'umber                                                                                      15 TO: Pm!Uon 11tlc and Numbc-r

     Enumerator
     PD: 38                                                         Position:          SD0211
 8 Poly Plan
        AD
                      190cc CD
                             0303
                                             JOCrdiL\·I
                                                     0
                                                               111 Strp/R,to 112 ToL Salary
                                                                                     $23.50
                                                                                                        I 13.1Haa,1,         16.P>y   Plan   I    17,0cc. CD      118 Gnl/Lvl         I 19   Step/Rate     120.Tot Sata,y/A"•rd          121 Pay Bas~


 12A B.ulc Pa)'
                   $23,50
                                             12B Loca\UyAdJ
                                                 $0
                                                                    I   12C Adj S.Stc Pay
                                                                                $23.50
                                                                                                  1 12D. O!her Pay
                                                                                                      $0
                                                                                                                             20A Basic P.iiy                   120B. Locality Adj            I 20C Adj S.Slc Pay           1 20D OllK,r Pay


 14 :'-famr and Locallon of Po1llion's Organization                                                                          22 :'llamt' and Location of Poslllon's Organization

     US CENSUS BUREAU
     FIELD DIVISION
     NEW YORK REGIONAL OFFICE
     NEWYORK,NY 582255
          USA
 1!.Mt"I -• 1y .,. . .,. TIA'                A

                                                                                                                             2·LTcnure


                                                                                                                                                                                                                  7
~enns P.-.fm,nce                                                                                                                                                                 l,ncyu~                                   mM    Pref~eocfxl
                 I-None                J-10 Poinl/Dlsabillty                ::i-10 Polnl/Othcr                             ~          0-NOM                2-Cooolllonal
                 2-5 Polnl             -1-10 Polnt/Colll.Dl'1wbk-           G-10 Polm/Coml)('nsable/30%                               J.f'mluo<ul          3-lllllclln1u-                                                    YE..S            X            NO
                                                                                                                           ~rn,ltamfndl<ator                                                                      ~ R.!te Oetrrmlnant
~GU
         0                    IneliaihJe                                                                                                     Not Aoolicable                                                            0     Re12ular Rate
 30 RcUft'mcnt Plan                                              131 S.1"1re Comp Date (Leave)

                                                                                                                           ~
                                                                                                                            32 Work SchNiulc
                                                                                                                                                                                                                  n 33 Part-Tlml" Hours Per Bln'C<'kly
                                                                                                                                                                                                                                              PayPcr1ad




                                                                               r:r~~
~FICA                                                                       08-01-2020                                                       Intermittent
 Y      J::-i.    111 IN        I.IA     A

 3-4   Po\ltlon Dcnipltd                                                                                                    36 Appropt1atlon Code                                                                   37 Barp.lnlng Uni! Sra11is
~                1-CcnnptttUwSm•lcl'             3-SESWncral                               E-Elnr.p
2                z.<-mStrvlc<                    4-SES CartUBrw.cf\·t:d            N       N·-·-·                                                                                                                          8888
 38 Outv Slal\on Cocic                                              139 o,uy Stauon              (Clly-Counly-Stale or ()v(.or5eas Loc:nlon)

   090000009                                                              N<>w   1-hven          NPw J-fov1m CT                USA
 40_Ag<'ncy D:11a
                                                 1   •1                             142.                   , .3.                                          , .4.
 45. Remarks

 - Intermittent employment totaled 5 days In pay status from 2020-08-01 to 2020-08-31
 - Intermittent employment totaled 23.75 hours In pay status from 2020-08-01 to 2020-08-31
 · Forwarding address: 400 Austin Rd
  Unit 3, Waterbury. CT. 06705
 - OPF retained by Natlonal Personnel Records Center, Civilian Personnel


 . Reason for reslgnatlon:




 4G. Employing D<'partmcm or AS('ncy


 DEPARTMENT OF COMMERCE
                                                                                                                            50 S~lu<dAult,c,t,tlat•,!,'U!!!!.Il!~l!l'!!!!JIIA OIJ]<l>l

                                                                                                                                                                            '
                                                                                                                                                                                                 ___   .,,,.,...-
 4.7 Agency Code                     48. Personnel Offid! ID                         49 ,Apprm.ilDatc                                                                           --~<:.
                                                                                                                                                                    ~
                                                                                                                                                                                                  --      '
 rMfi1                                    1701                                           0R-?9-2020                                          JFFF T RF!-fflm"                   >#H
                                                                                                                                                                                        .. '"'"               Jlt,CH

                                                                                                                                                                     Editions Pr1or lo 7/9] Are Kot t;ubl~ Art~r G/30/93
                                                                                                                                                                                                                            IK


                                                                                                                   J•           Ernp!O)ff Copy
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 50 of 86
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 51 of 86




                 US. Department of Commerce


                    U. S. Census Bureau


             United States 2010 Census


The Privacy Act of 1974 (Title 5, U.S.C., Section 552a) requires


appropriate safeguards be taken to insure the security anct confidentiality


of the personal information contained in this report. Access to the information


in this report should be restricted to only those individuals with a need to know .
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 52 of 86
                Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 53 of 86
WF-2760                                                                                    EPSON
                                                                                           EXCEED YOUR VISION


                                                                                   PAGE.            001/001
 Fax Last Transmission                                                             Sep.16.2020      01:46 PM


Name   JEANNETTE MATOS
Fax    2035730217




       Receipt Date and Time              Sep.16.2020   01:42PM
        Start       /Finish          )    Sep.16.2020   0l:42PM /Sep.16.2020   01:46PM
       Result                             Error
        A communication error has occurred during the fax transmission.

        If you are sending, please try again and/or call to make sure the
        recip'ient' s fax machine is ready to receive faxes.




       Date       Time      Type          ID                      Duration Pages      Result
       Sep.16     0l:45PM     Send        15862737784             00:00    000/002    No Answer
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 54 of 86
                    Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 55 of 86
                                                        Alisa H. Darling, MD, ABPMR                   Sandeep K. Johar, DO, ABEM, CAQSM               Andrew J. Nelson, MD
                                                        Physical Medicine & Rehabilitation            Sports Medicine & lnterventional                Orthopaedic Surgery- Hands, Wrists, Elbows,
                                                        Electrodiagnostic Medicine                    Pain Management                                 Shoulders

                                                        William F. Flynn, Jr., MD, ABOS               Michael E. Kamasiewicz, MD, ABNS John G. Strugar, MD, ABNS
                                                        Joint Reconstruction & Sports Medicine        Neurosurgery & Spme Care                        Neurosurgery & Spine Care
 Neurosurgery, Orthopaedics                             David Forshaw, MD                             Richard L. Manzo, MD
 & Spine Specialists, PC                                Neu10.1urg!II'/ & Spine Care                  lJrljj(Jpaedic Surgery-Hands, Wrists, Elbows,
                                                                                                      Slioo/der.;
                                                                                                                                                      Glenn G. Taylor, MD, ABOS
                                                                                                                                                      Ortll(;paedic Su1{1cl'f & Spine Ca111
                                                        Tamer B. Ghaly, MD, ABAPM                                                                     Alan S. Waitze, MD, ABNS
                                                        lnterventional Pain Manauf1f111!11t           Mark A. Mashia, DC, MS                          Neurosurgery & Spine Care
                                                                                                      Chiropractic Physician
                                                        Judith L Gorelick, MD, ABNS, FAANS,                                                           FrederickJ, Watson, MD,ABOS
                                                        FACS                                Jarob N. Mushaweh, MD,ABNS                                Orthopaedic Surgery & Sports M111ffclne
                                                        Neurosurgery & Spine Care                     Neurosurgery & Spine Care



                                                REFERRAL FOR PHYSICAL THERAPY
PATIENT:                                 j)..u ~~                                                                        DATE: _ _f_u~(~t_r_( u
                                                                                                                                              _ _l,A,J_ _ __
PHONE: _      _ _ _ _ _ _ _ _ DIAGNOSIS:                                                      G.'. ~                      f"t--'=,/ ,,/
                                                                                                                                                (I
                                                                                                                                                  / t_..,p~             h
SURGERY: - - - - - - - - - - - - - - - - - - - - - - -- - - -- - - - --                                                                                                                       --

MODALITIES                                                                                        PROCEDURES


~ o t Packs                                                                                       ~luate & Treat
9-""Cold Packs                                                                                    ~OM
ifUltrasound_w/ Delso ne/Hydrocortisone                                                           ry1obilization
illjElectrical Stimulation                                                                        D Massage
f:B )""ENS/MENS                                                                                   r:::J./Gclit Training
~ lontophoresis_w/ Dexamethasone/Lidocaine                                                        ~erapeutic Exercises
                                                                                                  D Back Exercises
                                                                                                  D Traction-Cervical _ lbs
                                                                                                  D          Lumbar _lbs
TESTING                                                                                           D General Fitness & Conditioning
D ROM (Goniometry)                                                                                D Aqua Therapy Program
D Muscle Testing                                                                                  D Preventative Back School
D Biodex                                                                                          D FCA/WH
D Other _ __ _ _ __ _ _ __                                                                        D Orthotics
                                                                                                  D Supply _ _ _ _ _ __


FREQUENCY            1   0 4         5 DAYS                                                       DURATION                      lf-'              WEEKS

NEXT MD APPOINTMENT: _ _ _ _ _ _ _ __ _ _ _ _ __ _ _ _ __ _ _ _ _ __

MD COMMENTS: _ __,C
                  ~"J
                   "'--~-j- -a..,_...4,,__,)_
                                           v _~
                                              _ _ u,.J
                                                  ____,1_~
                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                   .~
                                                  05~
                                                                                    QF
PHYSICIAN SIGNATURE _ __ .o......,_g,..._.-                        -       -+------,,<--      -   -    - -- - - - - - - - - - --
                                                  00                         b-,
                          Main Office 500 Chase Pari<wey, Waterbury, CT 06708 I Satellite Offices Southbury, CT• Shelton, CT• Torrington, CT
                                                 ~ :I:
         Phone (203) 755-NOSS (-6677) • (800) 463-Pl.l'A~ Fax Neurosurgery: (203) 573-9182 I Orthopaedics: (203) 755-7166 I Spine/Physiatry: (203) 573-1272
                                                  1    ~                      Web www.nossmd.com
                                                 i:r,c..:,
                                                 ·t:101
                                                 --~
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 56 of 86
         :             Case
                       (;   3:20-cv-01606-JCH
                            ,,..,,/.li        Document 1 Filed 10/23/20 Page 57 of 86
Name:        ~1         j ~nrWf7(l.                                                                                                                                        tr   .,



DOB:         J.l /'a_l /4{,'f                                                       Age:
                                                                                                                                                 111 1111111
Chart:                                                                              Date:                                               *   8 0 8 3 4 - 1 6         *
               I oiS'\J0
                                                                                                                   Fax To:

Neurosurgery, Orthopaedics
& Spine Specialists, PC
                         "                                                                                         Sent By: _ _ __ _ __ _ _ __ __

,n le rJ,                                                                     RETURN TO WORK STATUS

+-M
  ~J-~-~~~
         ·,-~-~~-~o~n~&Ht
                     ~~- ---- - - - --- - - -                                                                              has been under care in this office.

             ~      rll)d{)                                                                j                                         Ke-<-
                                                                                                                                      ·J'- _ ~ ~ - -
DOI:
He/She is
                                                               Claim# -++
          O effective - - ~ /_ _·-~ l3~-~1~"~?..-"--<>_ _ _ ___ until
                                        (today's date)
                                                           6
                                                                       h _._,_
                                                                          l'-"_ D-,-\L,
                                                                                  1'£}4,-->C-><,
                                                                                                                 --'-1-0. .7'-'D=,~...c=~[c=;
                                                                                                          )_-'cx::
                                                                                               (next appt.)
                                                                                                             .........            i,-.    =~~L_._....i    n.. ,L.Cm~---
                                                                                                                                                                   .
He/She has a Full Duty release effective
             If not, anticipated Full Duty
                                                                         - -- - - - -- - - - -- - - -- - - -- - -- - - -
He/She has Light Duty release effective
                                                                         - - -- -- -- - -- - -- -- with the following restrictions:
LUMBAR                                                                   CERVICAL                                            HAND/ELBOW
No lifting greater than                                                  No lifting > _ _ lbs.                               D Right D Left (check one or both)
         lbs.                                                            No Min Yes                                          No Min        Yes
Push/pull _ _ lbs.                                                       0       0    D overhead                             D D           D use of hand
Carry _ _ lbs.                                                           Computer work for                                   No 0cc Yes
No      Minimal                                                          _ _ hrs/day                                         D D           D pinch/grasp
D          D Bending/twisting                                                                                                D O O power tools
                                                                          Comments:                                          Computer work _ _ hrs./day
_ _ __ __Alternating                                                                                                         No lifting > _ _ lbs.
          Sitting/standing
Comments:                                                                                                                    Comments:
                                                                          SHOULDER
                                                                          0 Right D Left (check one or both)
KNE       IPS                                                             No      Minimal                                    FOOT/ANKLES
   Right      Left {check one or both)                                    0         D overhead                               Q Right O Left (check one or both)
No lifting > _ _ lbs.                                                     0         D repetitive use                         No     Minimal
No lifting > _ _ lbs.                                                     No lifting > _ _ lbs.                              D        D weight bearing
No      Minimal                                                           Push/pull _ _ lbs.                                 Sit down work only         0
D          O Kneeling, squatting                                          Carry _ _ lbs.                                     Elevate extremity at work  D
D          D Stair climbing                                               Computer work _ _ hrs./day
Can walk for          minutes                                             Bench work only D                                  Comments:
Comments:                                                                 Comments:

Other:
MMI Date:

Patient's Signature _ _                   ..,.,.."--....-_.,SL_-,L-.:::,;:::.....,..=- r - --   - - --   -   -1---+-- --   - - - - - --            -     - - -- --

Physician's Name (print)
Physician's Signatur~ -;;;
                       o..,..__ __ _ _ __ __ _ ____,,,,,__ _ __ _ _ _ _ __ Date:                                                                          Jq L~jd{})J
                             g;l-1
                              I~
                             i;; t-,.;1
                             (.f'J,o
                             t:, r,..:,
                             no
Main Office: 500 ~hase Parkwey:a:)Naterbury, CT 06708
Phon e~ (203) 755-NOSS (-661.7) ~ O) 463-8764
Fax Neurosurgery: (203 ) 573.'.M~ Orthopaedics: (203) 755-7166 Spine/Physiatry: (203) 573-1272
W eb: www.nossmd .com          I c.i.:i
                             i;g A                                                                                                                                  RF16
                             ··=l
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 58 of 86
                                                                                                                                            l>-
                      Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20
                                                                    IJ:1 11.. Page 59 of 86
                                                                                                                                        9? I
                                                       Alisa H. Darling, MD, ABPMR                          Sandeep K. Johar,          o.'j?,~a~.CAOSM      Andrew J. Nelson, MD
                                                       Physical Medicine & Rehabilitation                   Spmts Medici!I/J & lnli1fl'1J!!f,,JJ            Orthopaedic Surgery- Hands, Wrists, Elbows,
                                                       Electrodiagnostic Medicine                           Pain Management                   I             Shoulders
                                                                                                                                       O
                                                       William F. Flynn, Jr., MD, ABOS                      Michael E. Karna~          MD, ABNS John G. Strugar, MD, ABNS
                                                       Joint Reconstroction & Sports Medicine               Neurosmge,y 81 Spine ~ ~            Neurosurgery & Spine Care
 Neurosurgery, Orthopaedics                            David Forshaw, MD                                    Richard L Manzo, • ,
 & Spine Specialists, PC                               Neurosurgery & Spine Care                            OrthopaerlicSUl(lery-H.
                                                                                                            Shoulders
                                                                                                                                     sts Elbows
                                                                                                                                       I.'-' W
                                                                                                                                                Glenn G. Taylor, MD, ABOS
                                                                                                                                                  '    '    Orthopaedic Surgery & Spine Care
                                                       Tamer B. Ghaly, MD, ABAPM                                                       C                    Alan S. Waitze, MD, ABNS
                                                       lnterventional Pain Manilfjl/TTlent                  Mark A, Mashia, DC,                             Neurosurgery & Spine Care
                                                                                                            Chiropractic Pfl)'S1C1an
                                                       Judith L Gorelick, MD, ABNS, FAANS,                                                                  Frederick J. Watson, MD, ABOS
                                                       FAGS                                Jarob N, Mushaweh, MD, ABNS                                      Orthopaedic Surgery & Sports Medicine
                                                       Neurosurgery & Spine Care                            Neurosurgery & Spine Care



                                                ,R~EFERRAL FOR PHYSICAL THERAPY                                                                            /,
PATIENT:                                      ~~                                                                                DATE: -               9-+--~'S1V '-'
                                                                                                                                                        1 _ ....;.......,../')
                                                                                                                                                                          _ __

PHONE: - -- --                   -    -    - - --             DIAGNOSIS: -                      ~ -----,,-_J_--"L'.__f__,_----,ff-J,.-=-=..
                                                                                                                                        '-t.-=i:...,:'~e::..::,_---,.,.../--,,.'-'.,""--_ _ __

SURGERY: - --               -   - - -- - -- --                                -     -        - - --               -         - - --                - --       - - --                 -    - --

MODALITIES                                                                                          PROCEDURES


ifHot Packs                                                                                         ~ u a t e & Treat
~Cold Packs                                                                                         Cl !)PM
e("Ultrasound_w/ Delsone/Hydrocortisone                                                             cr"'Mobilization
ifElectrical Stimulation                                                                            r/4assage
C1jTENS/MENS                                                                                        ~Gait Training
0   lontophoresis_w/ Dexamethasone/Lidocaine                                                        c{'Therapeutic Exercises
                                                                                                    D Back Exercises
                                                                                                    O Traction-Cervical _lbs
                                                                                                    D          Lumbar _lbs
TESTING                                                                                             O General Fitness & Conditioning
D ROM (Goniometry)                                                                                  D Aqua Therapy Program
D Muscle Testing                                                                                    O Preventative Back School
D Biodex                                                                                            0        FCA/WH
D Other _ _ __ _ __ __ _ __                                                                         D Orthotics
                                                                                                    D Supply _ _ _ __ __


FREQUENCY              @              5 DAYS                                                        DURATION                            ·y~h          WEEKS

NEXT MD APPOINTMENT: _ __ __ _ __ __ __ _ __ __ _ __ __ _ _ _ _

MD COMMENTS:                          I
                                          M,rv~,a
                                            ~
                                              •



PHYSICIAN SIGNATURE - -- -- -- - - -- --+-b-+"'-_()_
                                                __b_.___
                                                                         r12
                                                                                        ,~
                                                                                    j,,..J fl           ~   . --t.. h--'.   ~           _




                                                                                                                                                      _ ____ _ ___
                           Main Office 500 Chase Parkway, Waterbury, CT 06708 I Satellite Offices Southbury, CT• Shelton, CT• Torrington, CT
           Phone (203)755-NOSS (-6677) • (800) 463-8764 I Fax Neurosurgery: (203) 573-9182 I Orthopaedics: (203) 755-7166 I Spine/Physiatry: (203) 573-1272
                                                                             Web www.nossmd.com
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 60 of 86
                        Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 61 of 86

DOB:
Chart:
          A{9111~ l\ lAJl}.)
          U ~J 1
               atA
             Gill
                  ii                                                  Age:
                                                                      Date:
                                                                              fJ.o                                   111111111
                                                                                                                     *   8 0 8 3 4 - 1 6
                                                                                                                                         Ill         11111
                                                                                                                                                        *



Neurosurgery, Orthopaedics
& Spine Specialists, PC
                                                                                                  Sent By: _ __ _ __ _ _ _ _ _ __


                  1 0
                     1f        f\11,,1'<                 RETURN TO WORK STATUS
             O
--+-+..........                  ,. . .L{!-.U
               ~~~llL..,...____._W          . . . ~---
                                                  ..   - - - - -- - -- --                              has been under care in this office.
         ~
                                                                                                      _Qlt.J.('{'Q tom:
(Na   )
DOI :                    MQ                                                                 Claim# .
He/She i ~ c t ive                ---~-l--~,.<
                                             . . _,,.~z;_.::,_]J:___ __                     until  ;oJB f ~ ID :LS:iaL
                                        (today's date)                                                             (next appt.)
He/She has a Full Duty release effective
             If not, anticipated Full Duty
                                                               - - - -- -- - - -- - - - -- - - -- - - - - -- -
He/She has Light Duty release effective                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with the following restrictions:
LUMBAR                                                         CERVICAL                                 HAND/ELBOW
No lifting greater than                                        No lifting > _ _ lbs.                    D Right D Left (check one or both)
         lbs.                                                  No      Min  Yes                         No     Min       Yes
Push/pull _ _ lbs.                                             D D O overhead                           0      0         0      use of hand
Carry _ _ lbs.                                                 Computer work for                        No     0cc       Yes
No      Minimal                                                _ _ hrs/day                              0      0         D
                                                                                                                         pinch/grasp
D          D Bending/twisting                                                                           D      D         D
                                                                                                                         power tools
                                                               Comments:                                Computer w ork _ _ hrs./day
_ _ _ _ _ _ Alternating                                                                                 No lifting > _ _ lbs.
            Sitting/standing
Comments:                                                                                               Comments:
                                                               SHOULDER
                                                               D Rig ht D Left (check one or both)
CEEHIPS                                                        No      Minimal                          FOOT/ANKLES
lITJ 19 ht p Left (check one or both)                          D         D overhead                     D   Right D Left (check one or both)
No lifting > _ _ lbs.                                          D         D repetitive use               No     Minimal
No lifting > _ _ lbs.                                          No lifting > _ _ lbs .                   o·       D weight bearing
No      Minimal                                                Push/pull _ _ lbs.                       Sit down work only           0
D         O Kneeling, squatting                                Carry _ _ lbs.                           Elevate extremity at work    D
D         D Stair climbing                                     Computer work _ _ hrs./day
Can walk for         minutes                                   Benc h work only D                       Comments:
Comments:                                                      Comments:

Other:
MMI Date:                                                     ermanency Rating. Are these permanent?

Patient's Signature
                          -   -   -7""--+-+---"---:l'=t-:-....L..-   --J- --    -    -   - -----:...-- -- --   - -- - - --                   -   -    --
P hy sician' s Name (print)
Physician's Signature                                                                                                          Date:
                              - - -- - -- - -- - - -- --1~-,L---- - - - -- - -- -                                                      - - ' -f---""-+----"'-'--




Main Office: 500 Chase Pa rkway, W at etbury, CT 06708
Phone: {203) 755-NOSS {-6677) (800) 463-8764
Fax Neurosurgery: {203) 573-9182 Orthopaedics: {203) 755-7166 Spine/Physiatry: (203) 573-1272
Web: www.nossmd .com
                                                                                                                                                         RF16
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 62 of 86
                                                                           l-
                    Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 63 of 86


                    r:1r:1                                         ~qG-t- 31+ ~
 Neurosurgery, Orthopaedics
 & Spine Specialists, PC                                            ~~ Urrt &f{
                                                                       N
                                                   DJSPOSITION S!Et fl
                                                                 r.: :1 d
                                                                           LJ..
Date:      8/26/2020

Patient:      MATOS, JEANNETTE

was examined by me on

DIAGNOSIS: jteft knee fracture


DISPOSITION:

1'){ May   not return to work,
   May     return to work as of
   May     return to modified work as of   j
   May     not return to school.
   May     return to school as of
   Able     not able to participae in GYM/ATHLETICS
   Unable to attend Jury Duty unti I

RESTRICTIONS:




   Return for fol Iow-up on

COMMENTS:

 Patient on crutches not allowed to bear weight while fracture heals. Anticipate at least 10-12 weeks of healing
 before patient might be ready to return to work.




Provider Signature:
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 64 of 86
                       Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 65 of 86




Date:    8/26/?020

Patient: MATOS, JEANNETTE

was examined by me on

DIAGNOSIS:     jLeft knee fracture


DISPOSITION:

1"i, May not return to work.
C1 May return to work as of
 -·, May return to modified work as of
:J May not return to school.
:J May return to school as of
=: Able CJ not able to parttctpae In GYM/ATHLETICS
=:J Unable to attend Jury Duty until

RESTRICTIONS:




J Return for fol Iow-up on



Patient on crutches not allowed to bear weight while fracture heals. Anticipate at least 10-12 weeks of healing
before patient might be ready to return to work.




1
 rovider Signature:
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 66 of 86
                                               Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 67 of 86



 H O M E C A R E.                   IN C
                                                                                                           Branch:                                  (        '
   C.irins {or   );.)fl/   nl' /.11111!1'                                                                                                               (/
                                                            ADMISSION CONSENT/ SERVICE AGREEMENT
                                                    1
Client Name: ____- _ f'  _ ( _l _ _ _ _ _ _ _ _ _ __ _Primary Payer Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ __
Policy Holder                                            Policy Number:- - - - - - - - - - - - - - - - - -
Responsible Party for Billing:--------- - - - -- - - - - - - - - - - - -- - - - - - - - - -
Relationship to Client: [ ] Self [ ] Spouse [ ] Parent/ Guardian     Other:
                                                                            - - - - - -- - - - - - -
Deposit Due: [ ] No [ ] Yes (deposit/co-pay/deductible) Amount: - - - - - Collected: [ ] Yes [ ] No
                                                                                                      ----
                                                                                                    Check D
                                                                                                                                      Credit Card                D
Bill to address:
                 - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - -
1 hereby give my permission for authorized personnel from Utopia to perform all necessary procedures and treatment, including
photographic recording of wounds, as prescribed by my physician, for the delive1y of home care services. I further authorize
Utopia. to release or receive from hospitals, physicians, or other agencies involved in my care, and accrediting bodies, all
medical records and information pertinent to my care. I also grant permission that, in the event of an emergency, such as a fire,
hurricane, severe snowstorm or other disaster, necessary medical information may be given to any governmental agency,
supplemental provider agency, community volunteer service, or any other provider of services.
I have been advised of the cost for the following ,service(s) where applicable: Companion [ ] $ ___ I hour;
SN: [ ] $_ _ _/ visit;                    PT: [ ] $_ _ _ I visit;                  OT: [ ] $        /visit;
ST: [ ] $_ _ _ / visit;                   MSW: [ ] $_ _ _ / visit;                 HHA: [ ] $         I hour;
PCA: [ ] $_ _ _ I hour;                   CNA: [ ] $_ _ _ I hour;                 HMKR / CP: [ ] $            I hour;
Holiday, nights & weekend differential: $- - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - -
Private Pay:
[ ] On behalf of the above named client, the signatory documented below personally guarantees the payment of your charges in
the amount of$_ _ _ _ _ _ per hour / day / week. I understand that a two (2) week security deposit of$ _ _ _ _ _ _ is
due on the day service begins and this amount will be applied to the last week of service. I understand that services may be
terminated if payment is not rendered within 10 days of receipt of the bill and outstanding balances greater than 30 days will
accrue interest at 5% per annum.
I have had the opportunity to participate in the care planning process and understand that the following disciplines, including
visit frequency will be provided (to be completed by agency staff)____-"-1----'-""'-'----,-------'-------- - - - - -
Assignment of Benefits and Payment Responsibilities: I may authorize benefits be made by my insurer on my behalf directly to
Utopia. I acknowledge that I remain responsible for the payment of any charges for services. I understand that Utopia will make
an effort to collect payment from third party payers. However, if payment has not been made within 60 days for services
provided, I will render payment immediately upon receipt of an invoice. I further agree that I will not solicit, on behalf of
myself or any other person, the services of any assigned employee for a period of one hundred and eighty (180) days after
completion of the contractual obligation to Utopia. Any violation of the above agreement will result in liquidated damages
payable to Utopia. in the amount of $5,000.00 plus the total dollar amount for services that would have been rendered over the
180 days, and including court and attorney fees.
*Deposits not applied to last date of service will be refunded within 30 days of last service date.
I also acknowledge that I have been made aware of my responsibilities as listed on the reverse side of this agreement and informed of
my Patient's Rights.                                                                                    Initial: ._.,,.'------
                                                                                                                                   DCT 23 2020 AHl0::35
Credit Card Deposit Authorization                                           Guarantor of Medical & Financial Responsil:nllbf[) - USDC - CT - BPT
                                                                                                       /

Signed: _ _ _ _ _ _ __ _ __ _ _ _ _ __                                                    I      I./                                                     I
                                                                             Signed:   ~------------
                                                                                                                           Date: - - - - - -,,
               Cardholder Signature                                                       Client or Responsible Party/Relationship to Client
Visa/MC Acct. No/ - - - - - - - - - - --
Exp. Date:_ _ _ _ _ CVV Code _ __ __                                         Print Name:- - - - -- - -r - - - - - - - - - - -
Cardholder Address:- - - - - -- - - - --
                                                                             Relationship: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                             Address:- - - - - - - - - - - - - - - - - - - - -
Signature below indicates weekly charge onto credit
                                                                             Telephone:- -- -- - - - - - - - - - - - - - - -
card services.
Signature:
           - - - - - - - - - - -- - - -
0 r Charge Initial Deposit Only D
                                                                                                                                            I
                                                                            Print Name:               n flCi r'
                                                                                              - --( ------'-------------
                                            Revision Date   8/07   11/07   6/08    5/11        6/12        7/15      8/16   1/17    12/17       l   6/18
               Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 68 of 86




                            PATIENT RESPONSIBILITIES

Patients have the responsibility to:
   1. Be under a Doctor's care, as required by Utopia.
   2. Tell the nurse or appropriate agency personnel about changes in health status.
   3. Notify Utopia if unable to understand or follow their written instructions.
   4. Make a family member available who will assume the primary responsibility for:
        • the care and monitoring of the patient during limited hour coverage.
        • the financial obligations incurred as a result of rendering service.
   5. Inform Utopia as soon as possible if you need to cancel or change the hours of service.
   6. Cooperate with health workers without discrimination as to race, color, religion, sex,
      nationality or ethnic origin.
   7. Provide suitable and acceptable room and board for live-ins.
   8. Sign time slips after services have been performed.
      NOTE: Overtime charges will be billed at time and one half for:
        • all hours worked in excess of 40 per week. (except live-ins)
        • employees working a holiday observed by Utopia Home Care, Inc. These are New
          Years Day, Martin Luther King Day, Presidents Day, Easter, Memorial Day,
          Independence Day, Labor Day, Thanksgiving Day and Christmas Day.
   9. Arrange payment for services that is mutually agreeable to all parties.
      NOTE: Payments not received within thirty (30) days of billing shall be subject to an
       additional charge of 5% monthly and may result in loss of service to the client.

PLEASE NOTE: State law in New York and Connecticut (not applicable in Florida) mandates
that the private rate charged by home care companies must always be higher than the Medicaid
reimbursement rate. Therefore, if the Medicaid rate is increased above Utopia's private rate,
Utopia will have no alternative but to comply with the law.

Also, we do not accept Medicaid pending status, payments for services rendered must continue
to be made weekly.     Once home care services have been approved by Medicaid, we can
continue providing services and bill Medicaid providing a proper authorization has been
obtained.




Revised 6/18
,   ,       LmgPfA Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 69 of 86
    I       HOM!c CI\IH.   I NC

             °""''"'"'"Ilk,.,..,-                    3
                                  Tier#: - - - - - - - CARE PLAN                                                                          ]CNA           [ ] HMKR



        Address:




        Equipment in Use:
        [ ] Commode            [ ] Bedpan            ] Prosthesis                [ ] Walker             [ ] Wheelchair             [ ] Cane
        [ ] Hoyer Lift         [ ] Brace             ] Pacemaker                 [ ] Diapers            [ ..}Shower Chair          [ ] Lifeline
        [ ] Siderails
        ~a~t Observations: .
                               [,,,t{rlasses         ] TED Stockings
                                                         f ] Walks Independently
                                                                                 [_,..r6the[:           Are    t:21/'lr.fc:;qe ;' Cr,,,                      -fc b~
                                                                                                             [ ] IncontinetV
        VJ Aiert & Oriented                              [ ] Non-Ambulatory                                  f ] Weakness _ _ _ side
        t J Confused I Forgetful                         [ ] Out of Bed in Wheelchair                        [ ] Dentures [ ] Upper       ] Lower
        [ ] Agitated                                     { ) Bedbound                                        [ ] Hearing Aid(s) _ _ _ _ ear(s)
        [ ] Family responsible for pre-pouring medications                                ] Seizure Precautions
        [ ] Anticoagulant Therapy I Bleeding Precautions                               [ ] Monitor for Bruising
        Other:                                                                          Other: _ _ _ _ _ __ _ _ _ _ __ __ _ __ _ _
                 - ------ - - -- - - - -- - - -- - -
        Other: _ _         ~('a-_(L_(_ _,(_·~--~C_l~C=A. . .. ~TI.....,(}~/\~ - - - - -       Other:   --St.   . . . ~ ~-SP-'(~J·_r'7------ - -
                                                                                                         --·.'.c\~1:~(/\
        Report all falls, changes in patient's condition, changes in hou.rs or service and emergencies to ·utopia Home Care immediately.
                                                                 CHART DAILY                 .
                      Personal Care                 AM      PM      N                    Homemaking Tasks            AM      PM     N
        Bathing:                                                                             Beds:
           [ l Bed bath        [ 1Partial/ Soonge                                                      Make                            /
           r J-'Shower                   f ] Assist               /                                    Change                             /'
           [ ] Tub bath                  [ l Assist                                          Clean/ Tidy:
        Skin care                                                 /                                    Bedroom                        /
        Nail Care: clean/ file                                                                         Bathroom                       /
        Shave"                                                                                         Kitchen                         /       .
        Mouth Care                       r l ~ssist           /                                        Wash Dishes                     ./
        Hair Care:                                            ./                             Vacuum I Sweep/ Mop                          /
                  Comb                                        /                              Emntv Trash / Ash Trays                   /

        Dressing
                  Wash
                                              r
                                            .]"Assist         /
                                                                  /                          Dust Weekly
                                                                                             Laundrv                                   u,.,,
                                                                                                                                      ~-- -
                                                                                                                                      --7-
                                                                                                                                                   ~
                                                                                                                                                       iiJLVl ) AM10   3t
        Toileting                        f --,Assist          /                              Shonuing / Errands                       !Lt:U            - u~m   -CT      B
                  Peri-care                                                                  Assist With Bill Paving
                  Emotv / Measure Drainage bag                                               Keep floor free of all obstacles              /
                  Record Output                                                              Accompany on Dr. Visit
                  Chart Bowel Movements                                                      Weight
        Tum & Position Patient e very 2 hours                                                Other:
        Assist With Walking                                                                    Procedures for HHA Cases Only              AM            PM      N
        Assist With Transfers                                                                Temperature
           [ 1pivot f 1board f 1 Hoyer                                                       Pulse
        Encourage Active Range of Motion                                                     Respiration
        Assist With Medications                                                              Blood Pressure
        Prepare / Serve Meals                                                                Reinforce Simple Dressing
           Special Dit:t:                                                                    Ostomy Care
        Feed Patient                                                                         Passive Range of Motion
                  Chart Intake                                                               Other:
        Child Care                                                                                   Observation of Client             AM               PM     N
        Standard precautions                                                                 Confused/ Forgetful/ Agitated (circle)

        Date Rev:          ~ \ 11:i\ .-)D RN Sig: ___,_1e')}-J
                                                           T . .t_a
                                                                . .c,__.._t2'---
                                                                          1
                                                                                          Date Rev: _ _ _ __ _ _ RN Sig: _ _ _ __ __ _ _ __

        Date Rev: _ _ _ _ _ __             RN Sig: _ __ _ __           _ __ _ _           Date Rev: _ _ __ _ _ _ RN Sig: _ _ _ __ __ _ _ __

        Date Rev: _ _ _ _ _ __             RN Sig: _ _ __ __           _ _ _ __           Date Rev: _ __ _ __ _ RN Sig: _ _ _ __ __ _ __ _


        UHC #3
        Revised 6/08
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 70 of 86
                    Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page I--
                                                                            71 of 86
                                            MED-AID, LLC                ~§s
                                    PO BOX 1117, ORANGE, CT 06477                                  f;~.
                            TELEPHONE: 1-800-625-7206 FAX: (203) 891-894it~)
                                                                        -:I                            I




Patient Name
                      MATOS, JEANNETTE
                      DOB : 02/12/1964                                                             ~~
                   lfii.;~;,;; ~~~~;;~
                      oos· 08/ tono20
                                                                               Q      Attach co~ sface sheet for
                                                  I111111                             demographr'             nd billing information
                                               -------                                                I.I..



For Medicare patients:            Does patient reside in SNF presently?                 QYes               ~No

                                  Is Patient being admitted            QYes            ~o
Diagnosis OR ICD Code
(If multiple please write all):          L      '10 \Vf\     -e_"ffv--s·;-on
I UNDERSTAND THIS PRODUCT 15 AVAILABLE AS A CONVENIENCE TO ME, I AM AWARE I CAN GO ELSEWHERE
FOR A SIMILAR PRODUCT IF I WISH, BUT I HAVE CHOSEN TO OBTAIN THE EQUIPMENT I NEED FROM MED-AID, LLC
AT THIS TIME.
I ACKNOWLEDGE INSTRUCTION ON USE AND RECEIPT/DELIVERY OF THE MENTIONED DEVICE. I UNDERSTAND
THAT THIS DEVICE HAS BEEN FITTED ESPECIALLY FOR ME AND CAN NOT BE RETURNED. I HEREBY REQUEST AND
AUTHORIZE PAYMENT OF ANY MEDICARE OR OTHER INSURANCE BENEFITS TO BE PAID DIRECTLY TO MED-AID,
LLC FOR SERVICES RENDERED TO ME OR ANOTHER PERSON COVERED BY MY MEDICAL INSURANCE. I UNDER-
STAND THAT I AM LEGALLY RESPONSIBLE FOR ANY COSTS NOT PAID BY MEDICAL INSURANCE. I AUTHORIZE MED-
AID, LLC TO RELEASE ANY INFORMATION REGARDING SERVICES RENDERED BY THEM AND ALLOW A PHOTOCOPY
OF MY SIGNATURE TO BE USED TO FILE INSURANCE. I AUTHORIZE RELEASE OF MEDICAL RECORDS TO ASSIST MED-
AID, LLC IN PROVIDING ME MEDICAL PRODUCTS. MEDICARE PATIENTS ACKNOWLEDGE RECEIPT OF ITEM AND UN-
DERSTAND THAT THIS WILL BE BILLED TO THEIR MEDICARE INSURANCE. ACCEPTANCE AND DELIVERY OF ITEM
WILL SERVE AS ACKNOWLEDGMENT AND RECEIPT. CAST SHOES, POSTOP SHOES, ICE PACKS, TENNIS ELBOWS
AND SLINGS ARE N O T ~ ~ =

Patient S i g n a t u r e : ~                                                                         Date: _ __ __ _ _

                                              WATERBURY HOSPITAL
                                             64 Robbins St, Waterbury, CT 06708
                                                       203-573-6000

      0   Reed Center          ~Erner Dept             O Phy. Therapy O Wound Care Ctr O P7 (Ortho Fir)
Item Dispensed to patient (for purchase not rental) - Multiple items may be marked:
     Q       Shoulder lmmobilizerQ Extrication Collar                  Q     Air CAM Boot              ~          Crutches*

     Q       Thumb Spica                 Q    Wrist Splint           'fZf.   Knee Immobilizer              Q      Cane*

     Q       Ankle Splint                Q    Soft Neck Collar         Q     Other:

Indicate -        ¢' Left         or         O Right                                            *Length of Need for Crutches and Canes
                                                                                       is lifetime (99 weeks) unless otherwise indicated

Dept Personnel:        ~-v'=(W                 ~~hD

Physicians Name Printed: ________' - - - - - - - - - - - - - - - - - - - - - - . - -

                                                                                                      Date:       0 ~     ,o ~2-a
                                                                                                                              w~   11_ 19
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 72 of 86
         EMERGENCYCase    3:20-cv-01606-JCH
                     PHYSICIANS  OF CONNECTICUT Document
                                                PC                           1 Filed 10/23/20 Page 73 of 86
         PO BOX 638950
         CINCINNATl,OH 45263-8950




         08/29/20




         Ill llllllllllllllllllllllllllllllllllllllllllllllllllllH 11111
 .
.....
.....
         TH_WCI_LTR .&. 0 0 4123
         Matos,jeannette
         400 Austin Rd Apt 3
         Waterbury CT 06705-3782




                    Patient:                         JEANNETTE MATOS
                    Account#:                        51651R2R-153-15300
                    Service Date:                    08/10/20
                    Facility:                        WATERBURY HOSPITAL
                    Physician Group:
                    Rendering Service:               EMERGENCY PHYSICIANS OF CONNECTICUT PC




        Dear Guarantor
        EMERGENCY PHYSICIANS OF CONNECTICUT PC provided medical services to JEANNETTE
        MATOS at WATERBURY HOSPITAL, which has been indicated to be the result of an injury. This letter is
        an inquiry to determine if insurance information is available, and not an attempt to collect a debt.

        We do not have enough information to file a claim for the associated costs for the treatment with a third
        party; therefore, we need to obtain detailed information from you.

        Please note that we represent the physician and do not represent the facility. Because any information
        provided to the facility may not have been provided to your treating physician, your response is
        requested.

        Regardless of how or where the injury occurred, please contact us to provide insurance information.

        PLEASE CALL TOLL FREE : 1-888-952-6772 Monday-Friday 8a-8p EST Saturday 10a-3p EST

        You may also respond anytime at www.thbillpay.com. Click on INSURANCE-Provide Information.

        Your prompt response will be greatly appreciated .



        Thank You.51651828/153
        FL305
        EMERGENCY PHYSICIANS OF CONNECTICUT PC
        /153
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 74 of 86




                                                      ',.-
                 Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 75 of 86




                                                              b r                      o, ~\oo <t l, <?~
                                                              t
                                                          ~u \ i A NMI<.. Cl¥>-<LK£:
                                                                        ~"51,.


                                     'i'Vaterbu~HE ,.)\t~"" 1    I o) 2 '6 s-- 9J<;! S"-Ll
                                                                  ti;;~ J:)_02-0
                                    t, · Robbins Street, Waterbury, CT 06721
                                              Telephone 203 573-6205

                            Emergt; 1cy Seivices Discharge Instructions

Name: MATOS, JEANNETTE           DOB: 02/12/1964
MRN: 506270 Visit Date: 08/lt :020 13:37:40
                                     1
                                     ,



PRIMARY CARE PROVI£1SR:
Name: DeLuca MD, Joseph P     Phone: (203) 758-8107
EMERGENCY DEPART Ml ,T CARE:
                          1 1


Primary Provider:



Waterbury Hospital would like to t; mk you for allowing us to assist you with your healthcare needs. The
following includes patient educatior uateria1s and infurmationregarding your injmy/illness.
In addition to any new medications ! ·escribed during this visit, please continue yom current medications unless
otherwise advised by your emerge1 ( y department provider. New prescriptions and/ or medication changes are
noted below. If after you leave the ; 1ergency department you have any questions regarding your medications
please contact yotrr private physici J
PRESCRIPTIONS:
MATOS, JEANNETTE has been : ·,ren the following prescriptions:
  Walgreens Community Rx #211,! l, 60 Bank St Ste 100 Waterbury, CT 067022203, (203) 753 -1116

    c.:..;lofenac (diclofenac sodiur, ;5 mg oral delayed release tablet)
    1 tab(s) Oral 2 times a day for 1 , I )ays. Refills: 0.

  Other Medications (home meds           vritten rx, samples given, telephoned to pharmacy}
                                         1




    albuterol (Ventolin HFA 90 m, ! inh inhalation aerosol)
    2 puff(s) Inhalation 4 times a day is needed st1ortness of breath or wheezing.

    a.lirocumab (Pralueat Pen 75 1 J/ml subcutaneous solution)
                                         1



    1 Milliliter Subcutanecus e~ry 1 '. fays. rotate injection sites.

    aspirin (aspirin 81 mg oral del. red release tablet) 1 tab(s) Oral once a day.


Name II/IA TOS, JEANNETTE                         FIN: WA TR23207778                          Aug/10/2020 15:09:39
                                                         1 of 7
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 76 of 86




                                              :..i·.
                                                I
                                                        r~· 10/23/20 Page 77 of 86
                     Case 3:20-cv-01606-JCH Document 1 Filed
                                                                            (.085
                                                                            ~I

                                                                       Si-
                                                                        :x:u
          fluticasone nasal (Flonase) 2 i:,pray(s) Both Nostrils once a ffiJ(,
                                                                                c-,,10
                                                                                0
          oxyCODONE 1-2 tabs by moutt s-.ery 6 hours as needed for ~                      rate to se-.ere pain; as needed pain,
                                                                                C:-,~ I
                                                                                r;Q
                                                                                 0~
                                                                                     1.1,.
     MEDICATION LEAFLETS.:

     DURABLE MEDICAL EQU:.CPMENT (DME),                                   if blank, not appl~cable):
     rOrder Physician                Ordf i Name                                    Requested DT!T_M
                                                                                                   _,_'V-=e-n_d._o_r_~I



,.   - - -       -------+---                            --
'
      Bergman PA-C,                  Knee , nmobilizer Left--ED
                                                                                    08/10/2020 14:40               MEDAID
      Lindsey                        Li8: I

      Bergman PA-C ,
                                     Crut1 I 13s-ED E0114                           08/10/2020 14:41               MEDAID
      Lindsey                               I

     J All patients acknowledge r1 1 :eipt of item and understand that this will be billed to

     ; their insurance. For any ME I >-AID billing questions please call 800-625-7206.



     LAB AND RADIOLOGY T~STS ORDERED DURING THE ED VISIT:
     Test Type             Test Name


     Radiology             XR Knee One or ·, , o Views Left;




     PROCEDURES COMPLE11 'tED DURING THE ED VISIT:
     No Procedures

     PREVENTATIVE CARE S1::REENING:

     Cig~ r ;tte Smoking. This is surdy: ·,)ur greatest health problem The :facts are clear that cigarette smoking will
     shorten your life. It will cause a gre,1: deal of illness along the wa}. Quitting is easier '.Vith help and support. Call
     1-866-END-HABIT

     DISCHARGE PLAN:
     Ordering          Discharge          Display
     Physician         Order
                                            !
     BERGMAN,          ED Discharge0:~110/20 14:42:00 EDT, Home
     LINDSEY           Patient


     Name MATOS, JEANNETTE                                 FIN: WA TR23207778                                       Aug/10/2020 15:09:39
                                                                  2 of 7
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 78 of 86




                                                  '.

                                              ,.




                                              .
                                              \




                                              .   ,.
                                                  !
               Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20
                                                                           .....
                                                                Page 79 of 86
                                                        r-CL.,
                                                                   C'O IXI
                                                                   • •       I
                                                                   c1
                                                                   ,...,ii-·
                                                                    xC..?
                                                                    ,,J: I
                                                                   O,::;,
Follow-up Instructions:                                            ~C.i
                                                                   Nr.r:i
                                                                           ::,:i
                                                                   C'f:I     I
                                                                   N
With:                       Adr.j ,·ess:                         ~flli:
                                                                  i::,d
                                                                           LL.
Chase Ortho Clinic          160R.obbins St. Waterbury, CT 06721 , only if needed
                            (203-) 573-7284




PATIENT EDUCATION MA,TERIAL:
MATOS , JEANNETTE has be,, ·1 given the following patient education material:
Water on the Knee




Water on the knee is also knohn as knee effusion. The knee joint normally has less than 1
ounce of fluid. Injury or inflammation of the knee joint causes extra fluid to collect there.
When this happens, the knee _jp int looks swollen and is usually painful. It may be hard to fully
bend the knee.                  ·




Name MATOS, JEANNETTE                      FIN: WA TR23207778                      Aug/10/2020 15:09:39
                                                  3 of 7
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 80 of 86




                                                     • I




                                                    .,"-
                                                    ~
                                                           .

                                               . .l
                                                ',J
                                                        .

                                                    ~.


                                              .•
                                               -.y




                                             j t/




                                               •
                                               ,
              Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20
                                                           1-  Page 81 of 86
                                                                    r-Q..
                                                                    cY:I CCI
                                                                    • •    I
                                                                    (:::,1-,
                                                                    T"-j

The most common cause of water on the knee is osteoarthritis        a~ to wear and tear on the
joint cartilage. Other causes in .lude injury to the cartilage, infl ' atory arthritis such as gout
or rheumatoid arthritis, and in :~ction of the joint.               ~~
                                                                    "'
You may need a needle aspirudon, if the cause of your water q the knee is not certain. This
procedure removes a sample Jf joint fluid from the knee forte 1 • This is done with a local
anesthetic. Removing excess fl uid may also relieve swelling and J}ain.

Home care
   •   Limit your activities.   Sta~· off the injured leg as much as possible until pain improves.
   "   Keep your leg elevated to reduce pain and swelling. When sleeping, place a pillow
       under the injured leg. J11en sitting, support the injured leg so it is level with your
       waist. This is very imp x ··ant during the first 48 hours.
   •   Apply an ice pack over 1;1e injured area for 15 to 20 r11 inutes every 3 to 6 hours. You
       should do this for the hr:;t 24 to 48 hours. You can make an ice pack by filling a plastic
       bag that seals at the to,) Mith ice cubes and then wrapping it with a thin towel.
       Continue to use ice pack:; for relief of pain and swelling as needed . As the ice melts, be
       careful to avoid getting ,.1our wrap, splint, or cast wet. After 48 hours, apply heat(warm
       shower or warm bath) ~x 15 to 20 minutes several times a day, or alternate ice and
       heat. If you have to we:T a hook-and-loop knee brace, you can open it to apply the ice
       pack, or heat, directly :· the knee. Never put ice directly on the skin. Always wrap the
       ice in a towel or other tv iJe of cloth.
   •   You may use over-the-counter pain medicine to control pain, unless another pain
       medicine was prescribe:r. If you have chronic liver or kidney disease or have ever had a
       stomach ulcer or GI bit ~ding, talk with your healthcare provider before using these
       medicines.
   •   If crutches or a walker have been recommended, do not put weight on the injured leg
       until you can do so wifl ,:iut pain. Check with your healthcare provider before returning
       to sports or full work c L:ties.
   •   If you have a hook-anc'-loop knee brace, you can remove it to bathe and sleep, unless
       told otherwise.

Fol~ow-up care
Follow up with your healthcarn provider as advised.
If you are overweight, talk to tour healthcare provider about a weight loss program. The
excess weight puts extra strai•i ,)n your knees.

When to seek medical adl 1ice
Call your healthcare provider ,:ii]ht away if any of these occur:
                                  I



   •   Increasing pain, rednes~, or swelling of the knee
                                  I

   •   Fever of 100.4°F (38°C~ ur above lasting for 24 to 48 hours

Name MATOS, JEANNETTE                       FIN: WA TR23207778                      Aug/10/2020 15:09:39
                                                   4 of 7
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 82 of 86




                                                        .!




                                                 I:




                                                 ~.
                                                 ....



                                             ~   , .
                                             ...




                                                  f,
                  Case 3:20-cv-01606-JCH Document 1 Filed I·-·10/23/20 Page 83 of 86
                                                       r--ti.
                                                                                  Mc:,
                                                                                  ""   I
                                                                                  0 1-
                                                                                  T:i U
                                                                                  <.r: I
© 2000-2018 The StayWell Corrpan_y , LLC. i'ICJ0 Township Line Road, Yardley, P/~ 1~~ All rights res~rved. This information is not
intended as a substitute for professronal ITT!Of..:af care. Always follow your healthca~ ~fessional's instructions.


                                                                                  ~I

                                           '                                     ~ffi
                                                                                 r::.i d
Return to Emergency Department fo1 finther evaluation for any new 6t·worsenmg symptoms.
                                           ,.
If you had any cultures or x-rays pc' •fonned dm·ing your visit, your final reports will be reviewed. You will be
contacted if any further instructions _..!J"e needed. If you would like a copy of your diagnostic test results, an
authorization to release records can he completed in the Healtl1 Infonnation Management (HIM) department 48
ho!Ifs after the tests were performed. We cannot give information over the phone.
                                 ·'
You may receive a survey in the m;: when you get home. It would mean a lot to us if you would share your ED
experience with us. Let us know wlnt went well and how we need to improve. We thank you for choosing us
for your healthcare needs.        ~
                                           I


No person should be abused physiq;d]y or psychologically by another. Any person involved in an abusive
relationship can call the following confidential phone rnnnbers for support: Domestic Violence Hotline
203-575-0036 Sexual Assault Hetiine 203-753-3613

If you are uninsured, unable to :i',,;ord medical care and/or your medicatimIS, plea~e call Waterbury
Health Access Program@ 203-17 3-i563.

If you are an employee. of Wate.rbwy Ho~pital and your injmy is work related you need to foll.ow-up
with Concentra on the next bush :~ss day. Their contact information is:
                                l
Concentra Medical Centers
8 South Commons Road
Waterbury, CT 06704
(203) 759-1229

As always, you are the most impv,rtant factor in your recovery. Please follow the instructions above
                                         rt
carefully. Take your medicines as ,;scnbed. Most important see a doctor again as discussed. If you have
problems that we have not discussel: CALL OR VISIT YOUR DOCTOR RIGHT AWAY. Ifyou can't
reach your doctor return to the Em~,·?;ency Department.

Seatbelts. There is no doubt that :.,f ,ttbelts save lives. Every day in the Emergency Department we see how
people without seatbehs are more :J:vere]y hurt. We always buckle-up! Please do the same!
                                           l
Carbon Monoxide. Carbon monckide     s
                                           (CO) is an odorless, colorless gas. It can cause sudden illness and
death if you breathe it. This can be ~1:3rmful when power outages occur during emergencies such as hurricanes
or winter storms. You may try to u-ie alternative sources of foel or electricity for heating, cooling, or cooking.
CO from these sources can build UJ? in your home, garage, or camper. It can poison the people and animals
inside. Ifyou are too hot or too co lJ, or you need to prepare food, do not put yourself and your fu.mily at risk.
Go to friends or a cormnunity shelkr for help. If you must use an alternative source of fuel or electricity, use it
only outside. Be sure it is away fr .J1' open windows.


Name MATOS, JEANNETTE                                     FIN: WA TR23207778                                       Aug/10/2020 15:09:39
                                                                 5 of 7
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 84 of 86
               Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 85 of 86


SYMPTOMS

Exposure to CO can cause loss of ~nsciousness and death. The most common symptoms of CO poisoning
                                   ,,                                    .1\

are:                                                                ·- ·
*Headache.                                                         t"'-
                                                                   ~
*Vomiting··.                                                      ~
                                                                  0_,    -
*Nausea.                                                                lJ.,

*Dizziness.
*Chest pain
*Weakness.
*Confusion
PREVENTION
Install a battery-operated CO dete 1,,rm your home. Check or replace the battery when you change the time
on-your clocks each sp1ing and full.· \1any t.mits include both smoke and CO detectors. It is recormnended that
both be installed.




Name MATOS, JEANNETTE                          FIN: WATR23207778                             Aug/10/2020 15:09:39
                                                     6 of 7
Case 3:20-cv-01606-JCH Document 1 Filed 10/23/20 Page 86 of 86




                         \




                                     ..
